



Exhibit 10.1


AGREEMENT OF SALE AND PURCHASE

BETWEEN

HINES GLOBAL REIT 100/140 FOURTH AVE LLC,

a Delaware limited liability company

as Seller

AND


GI TC SEATTLE LLC,
a Delaware limited liability company


as Purchaser

pertaining to

KOMO Plaza
100 and 140 Fourth Avenue North, Seattle Washington

EXECUTED EFFECTIVE AS OF

November 15, 2016






--------------------------------------------------------------------------------






AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is entered into and
effective for all purposes as of November 15, 2016 (the “Effective Date”), by
and between Hines Global REIT 100/140 Fourth Ave LLC, a Delaware limited
liability company (“Seller”), and GI TC Seattle LLC, a Delaware limited
liability company (“Purchaser”).
In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:
“Acceptable Estoppel Certificates” has the meaning ascribed to such term in
Section 7.2.
“Additional Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Purchaser or Seller, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.
“Agreement” has the meaning ascribed to such term in the opening paragraph.
“Approval Notice” has the meaning ascribed to such term in Section 5.4.
“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over Seller, the Real Property, the Improvements,
or any portion thereof.
“Blocked Person” has the meaning ascribed to such term in Section 7.3.
“Broker” has the meaning ascribed to such term in Section 11.1.
“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in Houston,
Texas or the City and State in which the Property is located. In the event that
any date or any period provided for in this Agreement shall end on a day other
than a Business Day, the applicable date shall be, or the period shall end on,
the next Business Day.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), as the same
may be amended.




--------------------------------------------------------------------------------





“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(e).
“Certifying Party” has the meaning ascribed to such term in Section 4.6.
“Claims” has the meaning ascribed to such term in Section 5.6(a).
“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.
“Closing Date” means the date on which the Closing occurs, which date shall be
December 20, 2016, which date may be extended by Purchaser in accordance with
Section 10.1, or such earlier or later date to which Purchaser and Seller may
hereafter agree in writing.
“Closing Documents” has the meaning ascribed to such term in Section 16.1.
“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).
“Closing Surviving Obligations” means the covenants, rights, liabilities and
obligations set forth in Sections 3.2, 4.8, 4.10, 5.2 (b), 5.2(d), 5.3, 5.5,
5.6, 7.1(l), 8.1 (subject to Section 16.1), 8.2, 9.1, 9.2, 9.3, 10.3, 10.4
(subject to the limitations therein), 10.5, 10.6, 10.7, 11.1, 13.3, 14, 15.1,
16.1, 17 and, subject to the limitations set forth in Section 16.1, Claims
resulting from Seller’s breach of the covenants set forth in Section 7.1
occurring prior to Closing.
“Closing Time” has the meaning ascribed to such term in Section 10.4(a).
“Code” has the meaning ascribed to such term in Section 4.10.
“Conduit Easement Agreement” has the meaning ascribed to such term in Section
7.2(c).
“Conduit Easement Estoppel Certificate” has the meaning ascribed to such term in
Section 7.2(c).
“Contingency Date” means November 15, 2016.
“Deed” has the meaning ascribed to such term in Section 10.3(a).
“Delinquent” has the meaning ascribed to such term in Section 10.4(b).
“Deposit Time” means 2:00 p.m. Pacific Time on the Business Day that is
immediately prior to the Closing Date.
“Documents” has the meaning ascribed to such term in Section 5.2(a).
“Due Diligence Items” has the meaning ascribed to such term in Section 5.4.
“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.
“Effective Date” has the meaning ascribed to such term in the opening paragraph
of this Agreement.




--------------------------------------------------------------------------------





“Environmental Laws” means all federal, state and local laws, rules, statutes,
directives, binding written interpretations, binding written policies, court
decisions, ordinances and regulations, now or hereafter in force and effect and
as amended from time to time, issued by any Authorities in any way relating to
or regulating human health, safety, industrial hygiene or environmental
conditions, or the protection of the environment or pollution or contamination
of the air (whether indoor or outdoor), soil gas, soil, surface water or
groundwater, including but not limited to CERCLA, the Hazardous Substances
Transportation Act (49 U.S.C. § 1802 et seq.), RCRA, the Solid Waste Disposal
Act, the Clean Water Act, the Federal Insecticide, Fungicide, and Rodenticide
Act, the Endangered Species Act, the Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986
(42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), the National Environmental Policy Act (42 U.S.C. §
4321 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
the Washington Model Toxics Control Act (RCW 70.105D), Washington Hazardous
Waste Management (RCW 70.105), Washington Solid Waste Management (RCW 70.95),
and any and all other comparable state and local equivalents.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Instructions” has the meaning ascribed to such term in Section 4.3.
“Executive Order” has the meaning ascribed to such term in Section 7.3.
“Gap Notice” has the meaning ascribed to such term in Section 6.2(b).
“General Conveyance” has the meaning ascribed to such term in Section 10.3(b).
“Governmental Regulations” means all laws, ordinances, rules and regulations of
the Authorities applicable to Seller or Seller’s use and operation of the
Property or any portion thereof.
“Hazardous Substances” means any substance or material that is described as a
toxic or hazardous substance, waste or material or a pollutant, effluent,
emission, or contaminant, or words of similar import, in any of the
Environmental Laws, and includes (a) petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, radon gas, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum-based
products and petroleum additives and derived substances, lead-based or
lead-containing paint, mold, fungi or bacterial matter, polychlorinated
biphenyls (PCBs), radioactive matter, medical waste, and chemicals which may
cause cancer or reproductive toxicity, asbestos, asbestos-containing material,
electromagnetic waves, urea formaldehyde foam insulation and transformers or
other equipment that contains dielectric fluid containing PCBs, and (b) any
solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals, waste, phosphates, or chlorine.
“Hines TRS” has the meaning ascribed to such term in the definition of “Tenant
Leases”.
“Hines TRS Agreements” has the meaning ascribed to such term in Section 8.1(h).




--------------------------------------------------------------------------------





“Hines TRS General Assignment” has the meaning ascribed to such term in the
definition of “Tenant Leases”.
“Hines TRS Lease” has the meaning ascribed to such term in the definition of
“Tenant Leases”.
“Improvements” means all buildings, structures, fixtures, parking areas and
improvements located on the Real Property, other than those owned by Tenants or
other third parties pursuant to the express terms of their respective Leases.
“Independent Consideration” has the meaning ascribed to such term in
Section 4.2.
“Initial Earnest Money Deposit” has the meaning ascribed to such term in Section
4.1.
“Intangible Personal Property” means, to the extent assignable or transferable
without the necessity of consent or approval (and if consent or approval is
required, to the extent such consent or approval has been obtained), (i) all
trade names, trademarks, logos, and service marks (in each case, if any)
utilized by Seller or which Seller has a right to utilize in connection with the
operation of the Real Property and Improvements thereon (other than the names or
variations thereof of Seller, its Affiliates, the property manager and Tenants),
including, without limitation, the name “KOMO Plaza”, (ii) if still in effect,
guaranties and warranties received by Seller from any contractor, manufacturer
or other person in connection with the construction or operation of the Real
Property or Improvements, (iii) books, records, plans and specifications and
other similar documents (if any) applicable to the Real Property or
Improvements, and (iv) Seller’s web address for the Property.
“Inspection Agreement” means that certain Inspection Agreement and
Confidentiality Agreement, executed prior to the date hereof by Seller and GI RE
Acquisitions LLC. The Inspection Agreement is hereby terminated as of the
Effective Date.
“Leasing Costs” has the meaning ascribed to such term in Section 10.4(e).
“Licensee Parties” has the meaning ascribed to such term in Section 5.1(a).
“Licenses and Permits” means, collectively, to the extent assignable without the
necessity of consent or assignable only with consent and such consent has been
obtained, all licenses, permits, certificates of occupancy, approvals,
dedications, subdivision maps and entitlements issued, approved or granted by
the Authorities prior to Closing in connection with the Real Property and/or the
Improvements, together with all renewals and modifications thereof.
“Major Tenants” has the meaning ascribed to such term in Section 7.2.
“Must-Cure Matters” has the meaning ascribed to such term in Section 6.2(c).
“New Exception” has the meaning ascribed to such term in Section 6.2(b).
“OFAC” has the meaning ascribed to such term in Section 7.3.
“Official Records” means the Recorder’s Office of King County, Washington.




--------------------------------------------------------------------------------





“Operating Expense Recoveries” has the meaning ascribed to such term in Section
10.4(c).
“Other Party” has the meaning ascribed to such term in Section 4.6.
“Permitted Exceptions” has the meaning ascribed to such term in Section 6.3.
“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).
“Personal Property” means all equipment, appliances, tools, supplies, machinery,
artwork, furnishings supplies (including, without limitation, fuel in tanks) and
other tangible personal property attached to, appurtenant to, located in and/or
used in connection with the ownership or operation of the Improvements,
including, without limitation, racks for servers, but specifically excluding (i)
any items of personal property owned by Tenants (other than Hines TRS) of the
Improvements, and (ii) any items of personal property owned by third parties and
leased to Seller.
“Property” has the meaning ascribed to such term in Section 2.1.
“Property Approval Period” shall have the meaning ascribed to such term in
Section 5.4.
“Proration Items” has the meaning ascribed to such term in Section 10.4(a).
“PTR” has the meaning ascribed to such term in Section 6.2(a).
“Purchase Price” has the meaning ascribed to such term in Section 3.1.
“Purchaser” has the meaning ascribed to such term in the opening paragraph of
this Agreement.
“Purchaser’s Representatives” shall mean Alexander Fraser, Michael Wong and
Patrick Lawler.
“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, and as
further amended.
“Real Property” means those certain parcels of or interests in the real property
located at 100 and 140 Fourth Avenue North, Seattle, Washington, as more
particularly described on Exhibit A attached hereto, together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the streets, alleys and right-of-ways which abut such real
property, and any easement rights, air rights, subsurface rights, development
rights and water rights appurtenant to such real property.
“Rent Roll” has the meaning ascribed to such term in Section 5.2(a).
“Rentals” has the meaning ascribed to such term in Section 10.4(b), and some may
be “Delinquent” in accordance with the meaning ascribed to such term in Section
10.4(b).
“Reporting Person” has the meaning ascribed to such term in Section 4.10(a).




--------------------------------------------------------------------------------





“Seller” has the meaning ascribed to such term in the opening paragraph of this
Agreement.
“Seller Certificate” has the meaning ascribed to such term in Section 7.2(b).
“Seller Released Parties” has the meaning ascribed to such term in
Section 5.6(a).
“Seller’s Response” has the meaning ascribed to such term in Section 6.2(a).
“Service Contracts” means all service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, leasing agreements
and other contracts for the provision of labor, services, materials or supplies
relating to the Real Property, Improvements or Personal Property, together with
all renewals, supplements, amendments and modifications thereof, and any new
such agreements and any supplements, amendments or modifications to any new or
existing such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1(e).
“Significant Portion” means (A) human error or other circumstances (i) which
would allow a Tenant(s) of the Property paying six hundred thousand dollars
($600,000) or more in gross rent per year, in the aggregate, to terminate its
Tenant Lease(s), or (ii) which would allow a Tenant(s) of the Property an
abatement, or credit against rent, or other amounts payable under its Tenant
Lease(s) in excess of three million dollars ($3,000,000) in the aggregate, or
(B) damage by fire or other casualty (or loss of value due to condemnation or
eminent domain proceedings) to the Real Property and Improvements or a portion
thereof (i) requiring repair costs (or resulting in a loss of value) in excess
of an amount equal to six million three hundred thousand dollars ($6,300,000),
or (ii) which would allow a Tenant(s) of the Property paying six hundred
thousand dollars ($600,000) or more in gross rent per year, in the aggregate, to
terminate its Tenant Lease(s), or (iii) which would allow a Tenant(s) of the
Property an abatement of, or credit against, rent or other amounts payable under
its Tenant Lease(s) in excess of three million dollars ($3,000,000) in the
aggregate.
“Tenant Deposits” means all security deposits, paid or deposited by the Tenants
to Seller, as landlord, or any other person on Seller’s behalf pursuant to the
Tenant Leases, which have not been applied prior to the Contingency Date (or
with Purchaser’s consent (in its sole discretion) after the Contingency Date) to
obligations under Tenant Leases (together with any interest which has accrued
thereon, but only to the extent such interest has accrued for the account of the
respective Tenants). “Tenant Deposits” shall also include all non-cash security
deposits, such as letters of credit. Seller shall provide Purchaser notice of
Seller’s election to apply any such security deposit at least five (5) Business
Days prior to such application by Seller.
“Tenant Leases” means the following pertaining to the Improvements: (i) any and
all written leases, rental agreements, occupancy agreements and license
agreements, including any agreement related to leasing or license of conduit to
the Tenants (and any and all written renewals, amendments, modifications and
supplements thereto) to which Seller is a party and guaranties thereof entered
into on or prior to the Effective Date for space in the Real Property and/or the
Improvements, (ii) any and all new written leases, rental agreements, occupancy
agreements and license agreements for space in the Real Property and/or the
Improvements entered into after the Effective Date and prior to the Closing Date
and guaranties thereof, and (iii) any and all new written renewals, amendments,
modifications and supplements to any of the foregoing entered into after the
Effective Date and prior to the Closing Date, and, as to (ii) and (iii) only, to
the extent the same are entered into by Seller in accordance with the terms of
Section 7.1(d) or are otherwise approved




--------------------------------------------------------------------------------





by Purchaser pursuant to Section 7.1(d) to the extent such approval is required
under Section 7.1(d). Other than with respect to the Hines TRS Lease (as defined
below), Tenant Leases will not include subleases, franchise agreements, licenses
or other agreements entered into by Tenants which, by their nature, are subject
to Tenant Leases. Tenant Leases shall include that certain Lease dated as of
December 15, 2011 between Seller and Hines Global REIT 100/140 Fourth Ave
Services, Inc. (“Hines TRS”), as amended by First Amendment dated August 1,
2016, for approximately 1,477 rentable square feet in the Improvements (as
amended, the “Hines TRS Lease”), the Tenant’s interest in which Seller shall
cause Hines TRS to assign to Purchaser’s designee on the Closing Date pursuant
to the Hines TRS General Assignment attached as Exhibit R hereto (the “Hines TRS
General Assignment”).
“Tenant Notice Letters” has the meaning ascribed to such term in Section 10.7.
“Tenants” means all persons or entities leasing, renting or occupying space
within the Improvements pursuant to the Tenant Leases, but expressly excludes
any subtenants, licensees, concessionaires, franchisees or other persons or
entities whose occupancy is derived through Tenants other than Hines TRS.
“Termination Notice” has the meaning ascribed to such term in Section 6.2.
“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 4.6, 4.7, 5.2, 5.3, 5.4, 5.5, 5.6, 7.3, 11.1,
12.1, and Articles XIII, XIV, XV and XVII.
“Title Company” means First American Title Company, at its offices located at
601 Travis, Suite 1875, Houston, Texas 77002, Attn: Elvira Fuentes, Telephone
No.: 800-683-5552, Facsimile No.: 866-899-6403, Email: efuentes@firstam.com.
“Title Notice” has the meaning ascribed to such term in Section 6.2(a).
“Title Notice Date” has the meaning ascribed to such term in Section 6.2(a).
“Title Policy” has the meaning ascribed to such term in Section 6.3.
“To Seller’s Knowledge” and similar terms means the present actual (as opposed
to constructive or imputed) knowledge solely of Ken Jett, Ty Bennion, Andy
Albrecht and Ted Campbell, without any independent investigation or inquiry
whatsoever. Such individuals are named in this Agreement solely for the purpose
of establishing the scope of Seller’s knowledge. Such individuals shall not be
deemed to be parties to this Agreement nor to have made any representations or
warranties hereunder, and no recourse shall be had to such individuals for any
of Seller’s representations and warranties hereunder (and Purchaser hereby
waives any liability of or recourse against such individuals). Seller represents
and warrants that the Seller’s representatives named herein are the persons
within Seller’s organization responsible for the management and operation of the
Property and the persons most likely to have knowledge of material matters
affecting the Property.
“Updated Survey” has the meaning ascribed to such term in Section 6.1.
Section 1.2    References; Exhibits and Schedules. Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or




--------------------------------------------------------------------------------





Schedules attached hereto, all of which Exhibits and Schedules are incorporated
into, and made a part of, this Agreement by reference. The words “herein,”
“hereof,” “hereinafter” and words and phrases of similar import refer to this
Agreement as a whole and not to any particular Section or Article.
ARTICLE II    
AGREEMENT OF PURCHASE AND SALE
Section 2.1    Agreement. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell, convey and assign to Purchaser, and Purchaser
hereby agrees to purchase and accept from Seller, on the Closing Date, the Real
Property, together with: (a) the Improvements; (b) all of Seller’s right, title
and interest in and to the Personal Property; (c) all of Seller’s right, title
and interest in and to the Tenant Leases and, subject to the terms of the
respective applicable Tenant Leases and Section 10.3(f), the Tenant Deposits (if
any); (d) all of Seller’s right, title and interest in and to the Service
Contracts which Purchaser elects to assume, (e) all of Seller’s right, title and
interest in and to the Licenses and Permits; (f) all of Seller’s right, title
and interest in and to the Intangible Personal Property (collectively with the
Real Property, the “Property”); and (g) all of Hines TRS’ right, title and
interest in the Hines TRS Agreements (including the Hines TRS Lease) and the
other agreements and matters described in the Hines TRS General Assignment.
Section 2.2    Indivisible Economic Package. Purchaser has no right to purchase,
and Seller has no obligation to sell, less than all of the Property, it being
the express agreement and understanding of Purchaser and Seller that, as a
material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.
ARTICLE III    
CONSIDERATION
Section 3.1    Purchase Price. The purchase price for the Property (the
“Purchase Price”) will be $276,000,000 in lawful currency of the United States
of America, payable as provided in Section 3.3.
Section 3.2    Assumption of Obligations. As additional consideration for the
purchase and sale of the Property, Purchaser assumes and agrees to perform or
pay, as applicable, (i) all of the covenants and obligations of Seller or
Seller’s predecessor in title in the Tenant Leases, Service Contracts which
Purchaser elects to assume and Licenses and Permits assigned to Purchaser and
which are to be performed on or subsequent to the Closing Date, (ii) all of the
covenants and obligations of Seller under the Tenant Leases, Service Contracts
which Purchaser elects to assume and the Licenses and Permits assigned to
Purchaser and relating to the physical or environmental condition of the
Property, regardless of whether such obligations arise before or after the
Closing Date (provided, this clause (ii) shall not limit Seller’s
representations, warranties and covenants expressly set forth in this Agreement,
as limited by Section 16.1 of this Agreement), and (iii) the Leasing Costs, if
any, for which Purchaser is responsible under Section 10.4(e) below.
Section 3.3    Method of Payment of Purchase Price. No later than 1:00 p.m.
Pacific time on the Closing Date, Purchaser will deposit in escrow with the
Title Company the Purchase Price (subject to adjustments described in Section
10.4 and any credit for the Earnest




--------------------------------------------------------------------------------





Money Deposit being applied to the Purchase Price), together with all other
costs and amounts to be paid by Purchaser at Closing pursuant to the terms of
this Agreement, by Federal Reserve wire transfer of immediately available funds
to an account to be designated by the Title Company. No later than 2:00 p.m.
Pacific time on the Closing Date: (a) Purchaser will cause the Title Company to
(i) pay to Seller by Federal Reserve wire transfer of immediately available
federal funds to an account to be designated by Seller, the Purchase Price
(subject to adjustments described in Section 10.4 and any credit for the Earnest
Money Deposit being applied to the Purchase Price), less any costs or other
amounts to be paid by Seller at Closing pursuant to the terms of this Agreement,
and (ii) pay to all appropriate payees the other costs and amounts to be paid by
Purchaser at Closing pursuant to the terms of this Agreement, and (b) Seller
will direct the Title Company to pay to the appropriate payees out of the
proceeds of Closing payable to Seller, all costs and amounts to be paid by
Seller at Closing pursuant to the terms of this Agreement.
ARTICLE IV    
EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
Section 4.1    Earnest Money Deposit. Within three (3) Business Days after the
Effective Date, Purchaser shall deposit with the Title Company, in immediately
available federal funds, the sum of $3,000,000 (the “Initial Earnest Money
Deposit”), which will be held in escrow by the Title Company pursuant to the
terms of this Agreement. Provided that this Agreement remains in full force and
effect, within two (2) Business Days after the Contingency Date, Purchaser shall
deposit an additional amount of $9,000,000 (the “Additional Earnest Money
Deposit” and together with the Initial Earnest Money Deposit, the “Earnest Money
Deposit”) with the Title Company. If Purchaser fails to deposit the Initial
Earnest Money Deposit or the Additional Earnest Money Deposit within the time
periods described above, this Agreement shall automatically terminate.
Section 4.2    Independent Consideration. Upon the execution hereof, Purchaser
shall pay to Seller One Hundred Dollars ($100) as independent consideration (the
“Independent Consideration”) for Purchaser’s right to purchase the Property and
Seller’s execution, delivery, and performance of this Agreement. Notwithstanding
anything to the contrary contained herein (including any reference to the return
of the Earnest Money Deposit to Purchaser), Seller shall, in all events, retain
the Independent Consideration, but the Independent Consideration shall be
applied as a credit against the Purchase Price at the Closing. Purchaser and
Seller hereby acknowledge and agree that the Independent Consideration
constitutes adequate and sufficient consideration for Purchaser’s right to
purchase the Property and Seller’s execution, delivery, and performance of this
Agreement, and that the loss of Purchaser’s ability to use the funds
constituting the Earnest Money Deposit as provided in this Agreement constitutes
further consideration therefor.
Section 4.3    Escrow Instructions. Article IV of this Agreement constitutes the
escrow instructions of Seller and Purchaser to the Title Company with regard to
the Earnest Money Deposit and the Closing (the “Escrow Instructions”). By its
execution of the joinder attached hereto, the Title Company agrees to be bound
by the provisions of this Article IV. If the Title Company requires additional
reasonable instructions, the parties agree to make such reasonable additions to
the Escrow Instructions as Purchaser and Seller hereafter mutually approve in
writing and which do not substantially alter this Agreement or its intent. In
the event of any conflict between this Agreement and such additional escrow
instructions, this Agreement will control.




--------------------------------------------------------------------------------





Section 4.4    Documents Deposited into Escrow. On or before the Deposit Time
(except as to item (a) which shall be delivered in accordance with Section 3.3),
(a) Purchaser will cause the difference between the Purchase Price and the
Earnest Money Deposit and interest thereon (subject to the prorations provided
for in Section 10.4 and with the addition of all Closing costs to be paid by
Purchaser) to be transferred to the Title Company’s escrow account, in
accordance with the timing and other requirements of Section 3.3, (b) Purchaser
will deliver in escrow to the Title Company the documents described in Section
10.2, and (c) Seller will deliver in escrow to the Title Company the documents
described in Section 10.3.
Section 4.5    Close of Escrow. When Purchaser and Seller have delivered the
documents required by Section 4.4, the Title Company will:
(a)    If applicable and when required, file with the Internal Revenue Service
(with copies to Purchaser and Seller) the reporting statement required under
Section 6045(e) of the Internal Revenue Code and Section 4.10;
(b)    Insert the applicable Closing Date as the date of any document delivered
to the Title Company undated, and assemble counterparts into single instruments;
(c)    Disburse to Seller, by wire transfer to Seller of immediately available
federal funds, in accordance with wiring instructions to be obtained by the
Title Company from Seller, all sums to be received by Seller from Purchaser at
the Closing, consisting of the Purchase Price as adjusted in accordance with the
provisions of this Agreement;
(d)    Deliver the Deed to Purchaser by agreeing to cause the same to be
recorded in the Official Records and agreeing to obtain conformed copies of the
recorded Deed for delivery to Purchaser and to Seller following recording;
(e)    Issue to Purchaser the Title Policy required by Section 6.3 of this
Agreement;
(f)    Deliver to Seller, in addition to Seller’s Closing proceeds, all
documents deposited with the Title Company for delivery to Seller at the
Closing; and
(g)    Deliver to Purchaser (i) all documents deposited with the Title Company
for delivery to Purchaser at the Closing and (ii) any funds deposited by
Purchaser in excess of the amount required to be paid by Purchaser pursuant to
this Agreement.
Section 4.6    Termination Notices. If at any time prior to the expiration of
the Property Approval Period, the Title Company receives a notice from Purchaser
that Purchaser has exercised its termination right under Section 5.4, or if
Purchaser does not timely deliver its Approval Notice under Section 5.4, the
Title Company, within two (2) Business Days after the receipt of such notice or
after the Contingency Date, as applicable, will deliver the Earnest Money
Deposit to Purchaser. If at any time, except as provided in the preceding
sentence, the Title Company receives a certificate of either Seller or of
Purchaser (for purposes of this Section 4.6, the “Certifying Party”) stating
that: (a) the Certifying Party is entitled to receive the Earnest Money Deposit
pursuant to the terms of this Agreement, and (b) a copy of the certificate was
delivered as provided herein to the other party (for purposes of this Section
4.6, the “Other Party”) prior to or contemporaneously with the giving of such
certificate to the Title Company, then, unless the Title Company has then
previously received, or receives within five (5) Business Days after receipt of
the Certifying Party’s certificate, contrary instructions from the Other Party,




--------------------------------------------------------------------------------





the Title Company, within one (1) Business Day after the expiration of the
foregoing five (5) Business Day period, will deliver the Earnest Money Deposit
to the Certifying Party, and thereupon the Title Company will be discharged and
released from any and all liability hereunder. If the Title Company receives
contrary instructions from the Other Party within five (5) Business Days
following the Title Company’s receipt of said certificate, the Title Company
will not so deliver the Earnest Money Deposit, but will continue to hold the
same pursuant hereto, subject to Section 4.7.
Section 4.7    Conflicting Demands on Title Company. In the event conflicting
demands are made or notices served upon Title Company with respect to this
Agreement, or if there is uncertainty as to the meaning or applicability of the
terms of this Agreement or the Escrow Instructions, Purchaser and Seller
expressly agree that the Title Company will be entitled to file a suit in
interpleader and to obtain an order from the court requiring Purchaser and
Seller to interplead and litigate their several claims and rights among
themselves. Upon the filing of the action in interpleader and the deposit of the
Earnest Money Deposit into the registry of the court, the Title Company will be
fully released and discharged from any further obligations imposed upon it by
this Agreement after such deposit.
Section 4.8    Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, the Title Company will
maintain in strict confidence and not disclose to anyone the existence of this
Agreement, the identity of the parties hereto, the amount of the Purchase Price,
the provisions of this Agreement or any other information concerning the
transactions contemplated hereby, without the prior written consent of Purchaser
and Seller in each instance.
Section 4.9    Investment of Earnest Money Deposit. Title Company will invest
and reinvest the Earnest Money Deposit, at the instruction and sole election of
Purchaser, only in (a) bonds, notes, Treasury bills or other securities
constituting direct obligations of, or guaranteed by the full faith and credit
of, the United States of America, and in no event maturing beyond the Closing
Date, or (b) an interest-bearing account at a commercial bank mutually
acceptable to Seller, Purchaser and Title Company. The investment of the Earnest
Money Deposit will be at the sole risk of Purchaser and no loss on any
investment will relieve Purchaser of its obligations to pay to Seller as
liquidated damages the original amount of the Earnest Money Deposit as provided
in Article XIII, or of its obligation to pay the Purchase Price. All interest
earned on the Earnest Money Deposit will be the property of Purchaser and will
be reported to the Internal Revenue Service as income until such time as Seller
is entitled to the Earnest Money Deposit pursuant to this Agreement. Purchaser
will provide the Title Company with a taxpayer identification number and will
pay all income taxes due by reason of interest accrued on the Earnest Money
Deposit.
Section 4.10    Designation of Reporting Person. In order to assure compliance
with the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (for purposes of this Section 4.10, the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:
(a)    The Title Company (for purposes of this Section 4.10, the “Reporting
Person”), by its execution hereof, hereby assumes all responsibilities for
information reporting required under Section 6045(e) of the Code.




--------------------------------------------------------------------------------





(b)    Seller and Purchaser each hereby agree:
(i)    to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and
(ii)    to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.
(c)    Each party hereto agrees to retain this Agreement for not less than four
(4) years from the end of the calendar year in which Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.
(d)    The addresses for Seller and Purchaser are as set forth in Section 14.1
hereof, and the real estate subject to the transfer provided for in this
Agreement is described in Exhibit A.
ARTICLE V    
INSPECTION OF PROPERTY
Section 5.1    Entry and Inspection.
(a)    From the Effective Date until Closing, Purchaser and its prospective
lenders and their respective agents, representatives, contractors and
consultants shall have the right to inspect and investigate the Property and
shall conduct such tests, evaluations and assessments of the Property as
Purchaser deems necessary, appropriate or prudent in any respect and for all
purposes in connection with Purchaser’s acquisition of the Property and the
consummation of the transaction contemplated by this Agreement. Subject to the
provisions of this Section 5.1 and subject to the obligations set forth in
Section 5.3 below, Seller will permit Purchaser and its authorized agents and
representatives (collectively, the “Licensee Parties”) the right to enter upon
the Real Property and Improvements at all reasonable times, during normal
business hours, to perform inspections of the Property and communicate with
Tenants and service providers; provided, however, Purchaser shall not have the
right to communicate with Tenants unless interviews and communications are
coordinated through Seller and Seller shall have the right to participate in any
such communications. Purchaser will provide to Seller written notice of the
intention of Purchaser or the other Licensee Parties to enter the Real Property
or Improvements at least twenty-four (24) hours prior to such intended entry and
specify the intended purpose therefor and the inspections and examinations
contemplated to be made. At Seller’s option, Seller may be present for any such
entry, inspection and communication with any Tenants and service providers.
Purchaser shall have the right to conduct a Phase I Environmental Assessment to
the extent the same is to be completed by a reputable, bonded and insured
consultant licensed in the State in which the Real Property is located carrying
the insurance required under Section 5.3 below; provided, however, that no
physical or invasive testing or sampling shall be conducted during any such
entry by Purchaser or any Licensee Party upon the Real Property without Seller’s
specific prior written consent, which consent may be withheld, delayed or
conditioned in Seller’s sole and absolute discretion; and provided, further,
that prior to giving any such approval, Seller shall be provided with a written
sampling plan in reasonable




--------------------------------------------------------------------------------





detail in order to allow Seller a reasonable opportunity to evaluate such
proposal. If Purchaser or the other Licensee Parties undertake any borings or
other disturbances of the soil, the soil shall be recompacted to substantially
its condition as existed immediately before any such borings or other
disturbances were undertaken.
(b)    Subject to the obligations set forth in Section 5.3 below, the Licensee
Parties shall have the right to communicate directly with the Authorities for
any good faith reasonable purpose in connection with this transaction
contemplated by this Agreement (so long such communications can be conducted
without disclosing that a sale of the Property is contemplated); provided,
however, Purchaser, except with respect to routine requests for information,
shall provide Seller at least twenty-four (24) hours prior written notice of
Purchaser’s intention to communicate with any Authorities and Seller shall have
the right to participate in any such communications.
Section 5.2    Document Review.
(a)    Seller shall make available, either via electronic virtual data room, by
delivery of materials to Purchaser’s representatives, by access to the Title
Company’s data room, or by being made available at the office of the Property’s
property manager provided the same cannot reasonably be placed in Seller’s
electronic virtual data room and Seller identifies the same as available only in
the office of the Property’s property manager in a notice delivered to Purchaser
prior to the Effective Date, the following, to Purchaser and its authorized
agents or representatives for review, inspection, examination, analysis and
verification: (i) all existing environmental reports and studies of the Property
issued on behalf of Seller; (ii) assessments (special or otherwise), ad valorem
and personal property tax bills, covering the three (3) years preceding the
Effective Date; (iii) Seller’s most currently available rent roll (the “Rent
Roll”); (iv) Operating Statements and rent rolls for the stub period of the
current calendar year plus the prior two calendar years; (v) copies of Tenant
Leases, Service Contracts, and Licenses and Permits; (vi) a current inventory of
the Personal Property; (vii) to the extent in Seller’s possession or control,
engineering, mechanical and other drawings, blueprints and specifications and
similar documentation relating to the Property; and (viii) to the extent in
Seller’s possession or control, all those other documents and materials
described on Exhibit N (collectively, the “Documents”). Purchaser acknowledges
that it has received copies of all the Tenant Leases listed on Exhibit F, and
the Service Contracts listed on Exhibit B. Subject to the limitations set forth
in the next sentence and Section 5.2(b), Seller shall reasonably cooperate with
Purchaser to provide additional documents or information regarding the Property
reasonably requested by Purchaser or Purchaser’s prospective lenders.
“Documents” shall not include (and Seller shall have no obligation to provide
written materials requested by Purchaser or its lender that constitute) (1) any
document or correspondence which would be subject to the attorney-client
privilege; (2) any document or item which Seller is contractually or otherwise
bound to keep confidential; (3) any documents pertaining to the marketing of the
Property for sale to prospective purchasers, including any separate agreements
with Broker; (4) any internal memoranda, reports or assessments of Seller or
Seller’s Affiliates to the extent relating to Seller’s valuation of the
Property; (5) any appraisals of the Property, whether prepared internally by
Seller or Seller’s Affiliates or externally; or (6) any materials projecting or
relating to the future performance of the Property.
(b)    Purchaser acknowledges that any and all of the Documents may be
proprietary and confidential in nature and shall be made available to Purchaser
solely to assist Purchaser in determining the feasibility of purchasing the
Property. Prior to Closing, Purchaser agrees not to disclose the contents of the
Documents, or any of the provisions, terms or conditions contained therein, to
any party outside of Purchaser’s organization other than its attorneys,
partners,




--------------------------------------------------------------------------------





accountants, consultants, advisors, affiliates, affiliated funds, officers,
directors, current and prospective lenders and investors (collectively, for
purposes of this Section 5.2(b), the “Permitted Outside Parties”). Purchaser
further acknowledges that the Documents and other information relating to the
leasing arrangements between Seller and the Tenants or prospective tenants are
proprietary and confidential in nature. Prior to Closing, Purchaser agrees not
to divulge the contents of such Documents and other information except in strict
accordance with the confidentiality standards set forth in this Section 5.2 and
Section 12.1. In permitting Purchaser and the Permitted Outside Parties to
review the Documents or information to assist Purchaser, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created by Seller and any such claims are expressly
rejected by Seller and waived by Purchaser and the Permitted Outside Parties,
for whom, by its execution of this Agreement, Purchaser is acting as an agent
with regard to such waiver. Nothing contained in this Section 5.2(b) will
preclude or limit either party to this Agreement from disclosing or accessing
any information otherwise deemed confidential under this Section 5.2(b) in
connection with that party’s enforcement of its rights following a disagreement
hereunder, or in response to a request or requirement by law, regulatory
authority, the rules of any national securities exchange or other applicable
judicial or governmental order, or otherwise are legally compelled (e.g., by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process), lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or any filings with
governmental authorities required by reason of the transactions provided for
herein pursuant to an opinion of counsel; provided, however, in the event such
disclosure is required or requested pursuant to a subpoena or court order, the
applicable party shall promptly notify the other party thereof to the extent not
prohibited by law or an authority so that the other party may seek a protective
order, waive compliance with this Section 5.2(b), and/or take any other action
mutually agreed upon by the parties and disclosure of information by Purchaser
shall not be prohibited if that disclosure is of information that (i) is or
becomes a matter of public record or public knowledge from sources other than
Purchaser or its agents, employees, contractors, consultants or attorneys in
violation of the terms of this Agreement, (ii) is or becomes available to
Purchaser on a non-confidential basis from a source other than Seller or its
advisors, provided that, to Purchaser’s knowledge, such source was not
prohibited from disclosing such information to Purchaser by a legal, contractual
or fiduciary obligation owed to Seller; (iii) is already in Purchaser’s
possession (other than information furnished by or on behalf of Seller) prior to
the Effective Date; or (iv) is or becomes independently developed by Purchaser
or any Permitted Outside Party without use of or reference to the Documents.
(c)    Purchaser shall promptly destroy all copies Purchaser has made
(and computer files of same) of any Documents containing confidential
information before or after the execution of this Agreement, not later than ten
(10) Business Days following the time this Agreement is terminated for any
reason, and provide Seller with a certified notice of the completion of such
destruction. Notwithstanding anything to the contrary in this Agreement,
Purchaser and the Permitted Outside Parties may retain information: (a) stored
in standard archival or computer back-up systems or retained pursuant to such
person’s normal document retention practices, for litigation and regulatory
purposes or to the extent required by law, and/or (b) pursuant to their
professional accounting obligations or bona fide document retention policy
requirements.
(d)    Purchaser acknowledges that some of the Documents may have been prepared
by third parties and may have been prepared prior to Seller’s ownership of the
Property. Purchaser hereby acknowledges that, except as expressly provided in
Sections 8.1 and 11.1, Seller has not made and does not make any representation
or warranty regarding the truth, accuracy or




--------------------------------------------------------------------------------





completeness of the Documents or the sources thereof (whether prepared by
Seller, Seller’s Affiliates or any other person or entity), and Seller has not
undertaken any independent investigation as to the truth, accuracy or
completeness of the Documents and is providing the Documents solely as an
accommodation to Purchaser.
(e)    Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement will terminate Purchaser’s obligations pursuant to
this Section 5.2; however, this Section 5.2 shall not survive and be binding
upon Purchaser following the earlier to occur of the Closing or that date which
occurs twenty-four (24) months after the Effective Date.
Section 5.3    Entry and Inspection Obligations.
(a)    Purchaser agrees that in entering upon and inspecting or examining the
Property and communicating with any Tenants, Purchaser and the other Licensee
Parties will take all reasonable steps necessary to not: disturb the Tenants or
interfere with their use of the Property pursuant to their respective Tenant
Leases; interfere with the operation and maintenance of the Property; damage any
part of the Property or any personal property owned or held by any Tenant or any
other person or entity; injure or otherwise cause bodily harm to Seller or any
Tenant, or to any of their respective agents, guests, invitees, contractors and
employees, or to any other person or entity; permit any liens to attach to the
Property by reason of the exercise of Purchaser’s rights under this Article V;
communicate with the Tenants or service providers except in accordance with this
Article V; or prior to Closing, reveal or disclose any information obtained
concerning the Property and the Documents to anyone outside Purchaser’s
organization and the Permitted Outside Parties, except in accordance with the
confidentiality standards set forth in Section 5.2. Purchaser will: (i) maintain
and cause those entering the Property to maintain commercial general liability
(occurrence) insurance in an amount not less than Two Million and No/100 Dollars
($2,000,000.00) covering any accident arising in connection with the presence or
activities of Purchaser or the other Licensee Parties on the Property, and
deliver to Seller a certificate of insurance verifying such coverage and Seller
and its property manager (Hines Interests Limited Partnership) being named as an
additional insured on such coverage prior to entry upon the Property; (ii)
promptly pay when due the costs of all inspections, entries, samplings and tests
conducted by Purchaser and/or any Licensee Parties and examinations done with
regard to the Property; and (iii) promptly restore the Property to substantially
its condition as existed immediately prior to any such inspection,
investigations, examinations, entries, samplings and tests.
(b)    Purchaser hereby indemnifies, defends and holds Seller and its members,
partners, agents, officers, directors, employees, successors, assigns and
Affiliates harmless from and against any and all liens, claims, causes of
action, damages, liabilities, demands, suits, and obligations, together with all
losses, penalties, actual out-of-pocket costs and expenses relating to any of
the foregoing (including but not limited to court costs and reasonable
attorneys’ fees) arising out of any inspections, investigations, examinations,
entries, samplings or tests conducted by Purchaser or any Licensee Party,
whether prior to or after the date hereof, with respect to the Property or any
violation of the provisions of this Section 5.3; except to the extent arising
due to the negligence or willful misconduct of Seller or Seller’s Affiliates, or
their respective members, partners, agents, officers, directors, employees,
successors, assigns; provided that the foregoing indemnity shall not apply to
any claims, damages or other costs arising by virtue of the mere discovery of
any pre-existing condition at the Property in connection with any inspections,
investigations, examinations, entries, samplings or tests conducted by Purchaser
or any Licensee Party, but only to the extent such parties do not intentionally
exacerbate such pre-existing condition.




--------------------------------------------------------------------------------





(c)    Notwithstanding any provision of this Agreement to the contrary, neither
the Closing nor a termination of this Agreement will terminate Purchaser’s
obligations pursuant to this Section 5.3, which shall survive Closing or
termination.
Section 5.4    Property Approval Period. Between the Effective Date and 5:00
p.m. (Pacific time) on the Contingency Date (the “Property Approval Period”) and
continuing thereafter, Purchaser shall have the right to review and investigate
the Property and the items set forth in Sections 5.1 and 5.2 above
(collectively, the “Due Diligence Items”). Purchaser, in Purchaser’s sole and
absolute discretion, may determine whether or not the Property is acceptable to
Purchaser within the Property Approval Period. If Purchaser determines to
proceed with the purchase of the Property in accordance with this Agreement,
then Purchaser shall, prior to 5:00 p.m. (Pacific time) on the Contingency Date,
notify Seller in writing (an “Approval Notice”) that Purchaser has approved the
Property and all Due Diligence Items, which determination shall be made by
Purchaser in its sole and absolute discretion. If Purchaser fails to timely
deliver an Approval Notice pursuant to the foregoing, the Easement Money Deposit
thereupon shall be returned to Purchaser (and Seller shall have no right to
object to such return) and this Agreement shall automatically terminate and the
Earnest Money Deposit shall thereupon be returned to Purchaser. Purchaser shall
pay any cancellation fees or charges of Title Company, and except for
Purchaser’s and Seller’s indemnity and confidentiality obligations under this
Agreement which expressly survive termination of this Agreement, the parties
shall have no further rights or obligations to one another under this Agreement.
Section 5.5    Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS
BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER, THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS CONDUCTED (OR WILL CONDUCT
PRIOR TO THE EXPIRATION OF THE PROPERTY APPROVAL PERIOD) ITS OWN INDEPENDENT
EXAMINATION OF THE PROPERTY. OTHER THAN ANY SPECIFIC MATTERS REPRESENTED IN
SECTIONS 8.1 AND 11.1 HEREOF (AS MAY BE LIMITED HEREIN, INCLUDING BY SECTION
16.1 OF THIS AGREEMENT), PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON,
EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY
OF SELLER’S AFFILIATES, AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY
ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE. SELLER
SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES NOR
ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER
TO PURCHASER AND, EXCEPT AS SET FORTH IN SECTIONS 8.1 AND 11.1 HEREOF, NO
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR
IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY PURCHASER WITH RESPECT TO THE
STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR
MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED
TO (A) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR
EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF
PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E)
ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN, OR
UNKNOWN, OR LATENT, WITH RESPECT TO ANY




--------------------------------------------------------------------------------





REAL PROPERTY, IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY OR THE TENANTS AND (G) THE COMPLIANCE OR
LACK THEREOF OF ANY REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL
REGULATIONS, IT BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT
AS EXPRESSLY SET FORTH TO THE CONTRARY IN SECTIONS 8.1 AND 11.1 HEREOF (AS
LIMITED BY SECTION 16.1 OF THIS AGREEMENT), THE PROPERTY WILL BE CONVEYED AND
TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF REPAIR, “AS IS”
AND “WHERE IS”, WITH ALL FAULTS. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate, and that,
except as set forth in Sections 8.1 and 11.1, as limited by Section 16.1 of this
Agreement, it is relying solely on its own expertise and that of Purchaser’s
consultants in purchasing the Property. Upon expiration of the Property Approval
Period, Purchaser shall be deemed to have conducted such inspections,
investigations and other independent examinations of the Property and related
matters as Purchaser deems necessary, including but not limited to the physical
and environmental conditions thereof, and will rely upon same and not upon any
statements of Seller (excluding the limited specific matters represented by
Seller in Sections 8.1 and 11.1, as limited by Section 16.1 of this Agreement)
or of any Affiliate, officer, director, employee, agent or attorney of Seller.
Purchaser acknowledges that all information obtained by Purchaser was obtained
from a variety of sources and, except as set forth in Sections 8.1 and 11.1, as
limited by Section 16.1 of this Agreement, Seller will not be deemed to have
represented or warranted the completeness, truth or accuracy of any of the
Documents or other such information heretofore or hereafter furnished to
Purchaser. Upon Closing, except for the limited specific matters represented by
Seller in Sections 8.1 and 11.1, as limited by Section 16.1 of this Agreement,
Purchaser will assume the risk that adverse matters, including, but not limited
to, adverse physical and environmental conditions, may not have been revealed by
Purchaser’s inspections and investigations. Purchaser further hereby assumes the
risk of changes in applicable Environmental Laws relating to past, present and
future environmental health conditions on, or resulting from the ownership or
operation of, the Property. Except for the limited specific matters represented
by Seller in Sections 8.1 and 11.1, as limited by Section 16.1 of this
Agreement, Purchaser acknowledges and agrees that upon Closing, Seller will sell
and convey to Purchaser, and Purchaser will accept the Property, “AS IS, WHERE
IS,” with all faults. Purchaser further acknowledges and agrees that there are
no oral agreements, warranties or representations, collateral to or affecting
the Property, by Seller, an Affiliate of Seller, any agent of Seller or any
third party. Seller is not liable or bound in any manner by any oral or written
statements, representations or information pertaining to the Property furnished
by any real estate broker, agent, employee, servant or other person, unless the
same are specifically set forth or referred to herein. Purchaser acknowledges
that the Purchase Price reflects the “AS IS, WHERE IS” nature of this sale and
any faults, liabilities, defects or other adverse matters that may be associated
with the Property. Purchaser, with Purchaser’s counsel, has fully reviewed the
disclaimers and waivers set forth in this Agreement, and understands the
significance and effect thereof. Purchaser acknowledges and agrees that the
disclaimers and other agreements set forth herein are an integral part of this
Agreement, and that Seller would not have agreed to sell the Property to
Purchaser for the Purchase Price without the disclaimer and other agreements set
forth in this Agreement. The terms and conditions of this Section 5.5 will
expressly survive the Closing and will not merge with the provisions of any
closing documents.




--------------------------------------------------------------------------------





Section 5.6    Purchaser’s Release of Seller.
(a)    Seller Released From Liability. Effective as of the Closing, except as
otherwise provide in this Agreement, Purchaser, on behalf of itself and its
partners, officers, directors, agents, controlling persons and Affiliates,
hereby releases Seller and Seller’s Affiliates and their respective partners,
members, owners, officers, directors, agents, representatives and controlling
persons (collectively, the “Seller Released Parties”) from any and all
liability, responsibility, penalties, fines, suits, demands, actions, losses,
damages, expenses, causes of action, proceedings, judgments, executions, costs
of any kind or nature whatsoever and claims (collectively, “Claims”) arising out
of or related to any matter or any nature relating to the Property or its
physical condition (including, without limitation, the presence in the soil,
soil gas, air, structures and surface and subsurface waters, of any Hazardous
Substances or any chemical, material or substance that may in the future be
determined to be toxic, hazardous, undesirable or subject to regulation and/or
that may need to be specially treated, handled and/or removed from the Property
under current or future federal, state and local laws, regulations or
guidelines, any latent or patent construction defects, errors or omissions,
compliance with law matters, any statutory or common law right Purchaser may
have for property damage Claims, bodily injury Claims, contribution or cost
recovery Claims or any other Claims under Environmental Laws and/or to receive
disclosures from Seller, including, without limitation, any disclosures as to
the Property’s location within areas designated as subject to flooding, fire,
seismic or earthquake risks by any federal, state or local entity, the need to
obtain flood insurance, the certification of water heater bracing and/or the
advisability of obtaining title insurance, or any other condition or
circumstance affecting the Property, its financial viability, use of operation,
or any portion thereof), valuation, salability or utility of the Property, or
its suitability for any purpose. Without limiting the foregoing, Purchaser
specifically releases Seller and the Seller Released Parties from any claims
Purchaser may have against Seller and/or the other Seller Released Parties now
or in the future arising from the environmental condition of the Property or the
presence of Hazardous Substances or contamination on or emanating from the
Property, including any rights of contribution or indemnity. The foregoing
waivers and releases by Purchaser shall survive either (i) the Closing and shall
not be deemed merged into the provisions of any closing documents, or (ii) any
termination of this Agreement.
(b)    Purchaser’s Waiver of Objections. Subject to the express representations,
warranties and covenants of Seller set forth in Section 8.1 of this Agreement,
as limited by Section 16.1 of this Agreement, Purchaser acknowledges that it has
(or shall have prior to the expiration of the Property Approval Period)
inspected the Property, observed its physical characteristics and existing
conditions and had the opportunity to conduct such investigations and studies on
and off said Property and adjacent areas as it deems or deemed necessary, and
Purchaser hereby waives any and all objections to or complaints (including but
not limited to actions based on federal, state or common law and any private
right of action under CERCLA, RCRA or any other state and federal law to which
the Property are or may be subject, including any rights of contribution or
indemnity) against Seller, its Affiliates, or their respective officers,
directors, partners, members, owners, employees or agents regarding physical
characteristics and existing conditions, including without limitation structural
and geologic conditions, subsurface soil and water conditions and solid and
hazardous waste and Hazardous Substances on, under, adjacent to or otherwise
affecting the Property or related to prior uses of the Property.
(c)    Purchaser Assumes Risks of Change in Laws. Subject to the express
representations, warranties and covenants of Seller set forth in Section 8.1 of
this Agreement, as limited by Section 16.1 of this Agreement, Purchaser further
hereby assumes the risk of changes in




--------------------------------------------------------------------------------





applicable laws and regulations relating to past, present and future
environmental, safety or health conditions on, or resulting from the ownership
or operation of, the Property, and the risk that adverse physical
characteristics and conditions, including without limitation the presence of
Hazardous Substances or other substances, may not be revealed by its
investigation.
(d)    Flood Hazard Zone. Purchaser acknowledges that if the Real Property is
located in an area which the Secretary of the Department of Housing and Urban
Development has found to have special flood hazards, then pursuant to the
National Flood Insurance Program, Purchaser will be required to purchase flood
insurance in order to obtain a loan secured by the Real Property from a
federally regulated financial institution or a loan insured or guaranteed by an
agency of the United State government. Seller shall have no responsibility to
determine whether the Real Property is located in an area which is subject to
the National Flood Insurance Program.
(e)    Survival. The provisions of this Section 5.6 shall survive either (i) the
Closing and shall not be deemed merged into the provisions of any Closing
Documents, or (ii) any termination of this Agreement.
(f)    Limitations. Nothing set forth in Sections 5.5 and 5.6 above shall
release Seller (i) to the extent of any fraud perpetrated by Seller or its
Affiliates (or their respective officers, directors, members, agents,
representatives or employees), or (ii) from any obligation of Seller which
expressly survives the Closing or termination of this Agreement, subject to any
limitations set forth in Section 16.1 hereof.
ARTICLE VI    
TITLE AND SURVEY MATTERS
Section 6.1    Survey. Prior to the execution and delivery of this Agreement,
Seller has, at its own cost, delivered to Purchaser a copy of that certain
survey of the Real Property, dated September 12, 2016, prepared by Bush, Roed &
Hitchings, Inc. (the “Updated Survey”). Seller shall have no obligations to
obtain any modification, update, or recertification of the Updated Survey.
Seller and Purchaser acknowledge that Purchaser has caused the Updated Survey to
be updated to a last revision date of October 24, 2016 and such update, and any
other modification, update or recertification of the Updated Survey has been
obtained by Purchaser at its sole cost and expense.
Section 6.2    Title and Survey Review.
(a)    Prior to the execution and delivery hereof, Purchaser has caused the
Title Company to furnish or otherwise make available to Purchaser a preliminary
title commitment for the Real Property dated with an effective date of August
16, 2016 (the “PTR”), and copies of all underlying title documents described in
the PTR. Purchaser shall have until November 5, 2016 (the “Title Notice Date”)
to provide written notice (the “Title Notice”) to Seller of any matters shown on
the PTR and/or the Updated Survey which are not satisfactory to Purchaser. If
Purchaser has not delivered such written notice to Seller by the Title Notice
Date, Purchaser shall be deemed to have unconditionally approved of the
condition of title to the Real Property and Improvements and the Updated Survey,
subject to Seller’s obligations set forth in Section 6.2(c) below. Except as
expressly provided herein, Seller shall have no obligation whatsoever to expend
or agree to expend any funds, to undertake or agree to undertake any
obligations, or otherwise to cure or agree to cure any title objections. To the
extent Purchaser timely delivers a Title Notice, then Seller shall deliver, no
later than the date which is two (2) Business Days following delivery to Seller
of the




--------------------------------------------------------------------------------





Title Notice, written notice to Purchaser and Title Company identifying which
disapproved items, if any, Seller shall undertake to cure (by either having the
same removed or by obtaining affirmative insurance over the same as part of the
final Title Policy in form approved by Purchaser) (“Seller’s Response”). If
Seller delivers Seller’s Response electing to cure any title objections
identified in the Title Notice, then Seller shall cure such objections
identified in Purchaser’s notification prior to the Closing Date. If Seller does
not deliver Seller’s Response prior to such date, Seller shall be deemed to have
elected to not remove or otherwise cure any exceptions disapproved by Purchaser.
If Seller elects, or is deemed to have elected, not to remove or otherwise cure
an exception disapproved in Purchaser’s Title Notice, Purchaser shall have until
the Contingency Date to (i) deliver a written notice terminating this Agreement
(“Termination Notice”) to Seller, or (ii) waive any such objection to the PTR
and the Updated Survey (whereupon such objections shall be deemed Permitted
Exceptions for all purposes hereof). If Purchaser does not deliver to Seller a
Termination Notice by the Contingency Date, such failure shall be deemed
Purchaser’s waiver of all such objections to the PTR and the Updated Survey.
(b)    Purchaser may, at or prior to Closing, notify Seller in writing (the “Gap
Notice”) of any objections to title (i) raised by the Title Company between the
Effective Date and the Closing, (ii) not disclosed in writing by the Title
Company to Purchaser prior to the Effective Date, and (iii) not disclosed in
writing by Seller to Purchaser and the Title Company prior to the expiration of
the Property Approval Period (“New Exceptions”); provided that Purchaser must
notify Seller of any objection to any such New Exception prior to the date which
is three (3) Business Days after such New Exception is disclosed to Purchaser in
writing (and, if necessary, Purchaser may extend the Closing Date to provide for
such three (3) Business Day period). If Purchaser fails to deliver to Seller a
notice of objections on or before such date, Purchaser will be deemed to have
waived any objection to the New Exceptions, and the New Exceptions will be
included as Permitted Exceptions. Seller will have three (3) Business Days from
the receipt of Purchaser’s notice (and, if necessary, Seller may extend the
Closing Date to provide for such three (3) Business Day period and for three (3)
Business Days following such period for Purchaser’s response), within which time
Seller may, but is under no obligation to, remove or otherwise obtain
affirmative insurance over the objectionable New Exceptions, or commit to remove
or otherwise obtain affirmative insurance over the same, in form reasonably
acceptable to Purchaser at or prior to Closing. If, within the three (3)
Business Day period, Seller does not remove or otherwise obtain such affirmative
insurance over the objectionable New Exceptions, then Purchaser may terminate
this Agreement upon delivering a written notice to Seller and Title Company no
later than three (3) Business Days following expiration of the three (3)
Business Day cure period (and, if necessary, Purchaser may extend the Closing
Date to provide for such three (3) Business Day period), in which case Purchaser
shall be entitled to return of the Earnest Money Deposit. If Purchaser fails to
terminate this Agreement in the manner set forth above, the New Exceptions
(except those Seller has removed or otherwise affirmatively insured over in form
reasonably acceptable to Purchaser, or committed to do the same as set forth
above) will be included as Permitted Exceptions.
(c)    Notwithstanding any provision of this Section 6.2 to the contrary, Seller
agrees to cause the removal of (a) all mortgages, deeds of trust or other
security instruments encumbering all or any portion of the Property; (b) all
mechanics’ or materialmen’s liens encumbering all or any portion of the Property
arising from work contracted for by Seller; (c) judgment liens against Seller;
(d) tax liens against Seller for delinquent taxes (other than the lien of
property taxes which are prorated in accordance with Section 10.1 and not yet
due and payable); and (e) any other monetary liens granted by Seller encumbering
the Property (collectively, the “Must-Cure Matters”).




--------------------------------------------------------------------------------





Section 6.3    Title Insurance. At the Closing, and as a condition thereto, the
Title Company shall issue to Purchaser an ALTA extended coverage Owner’s Policy
of Title Insurance (the “Title Policy”) with liability in the amount of the
Purchase Price, showing title to the Real Property vested in the Purchaser, with
such endorsements as Purchaser shall request and Title Company shall have agreed
to issue prior to the expiration of the Property Approval Period, subject only
to: (i) the pre-printed standard exceptions in such Title Policy, (ii)
exceptions approved or deemed approved by Purchaser pursuant to Section 6.2
above, (iii) the Tenant Leases, (iv) any taxes and assessments for the year of
Closing and for any other year if not yet due and payable as of the Closing, (v)
any liens or claims of liens for work, service, labor or materials performed or
supplied by, for or on behalf of any Tenant under the Tenant Leases (provided,
that, any such liens which in the aggregate exceed $100,000 shall constitute New
Exceptions for purposes of Section 6.2(b) above), (vi) all matters shown on the
Updated Survey, or any updates thereto, and (vii) any exceptions arising from
Purchaser’s actions (collectively, the “Permitted Exceptions”). In the event
Purchaser elects not to pay for any additional premium for the ALTA extended
coverage policy, then the Title Policy to be issued as of the Closing shall be a
standard ALTA Owner’s Policy of Title Insurance which shall include, among other
things, a general survey exception. Seller covenants to deliver an owner’s
affidavit and other documents (if any) required by Title Company at Closing
including the language required by the Title Company to remove any exception for
the Sinclair right of first opportunity from the Title Policy.
ARTICLE VII    
INTERIM OPERATING COVENANTS AND ESTOPPELS
Section 7.1    Interim Operating Covenants. Seller covenants to Purchaser, that
Seller will:
(a)    Operations. From the Effective Date until Closing, continue to operate,
manage and maintain the Improvements in the ordinary course of Seller’s business
and substantially in accordance with Seller’s present practice, subject to
ordinary wear and tear and Article IX of this Agreement. In connection
therewith, Seller shall comply with all of Seller’s obligations under the Tenant
Leases, the Service Contracts and the Licenses and Permits through Closing.
(b)    Maintain Insurance. From the Effective Date until Closing, maintain fire
and extended coverage insurance on the Improvements which is at least equivalent
in all material respects to Seller’s insurance policies covering the
Improvements as of the Effective Date.
(c)    Personal Property. From the Effective Date until Closing, not transfer or
remove any Personal Property from the Improvements except for the purpose of
repair or replacement thereof. Any items of Personal Property replaced after the
Effective Date will be installed prior to Closing and will be of substantially
similar quality of the item of Personal Property being replaced.
(d)    Leases. From the Effective Date until Closing, not, and not permit Hines
TRS to, enter into any new lease, license, occupancy agreement or similar
agreement or any amendments, expansions or renewals of Tenant Leases or Hines
TRS Agreements, or terminate any Tenant Lease or any Hines TRS Agreements, or
consent to any sublease, sublicense or similar agreement, without the prior
written consent of Purchaser, which consent will not be unreasonably withheld,
delayed or conditioned prior to the Contingency Date, but which may be withheld
in Purchaser’s sole discretion following the Contingency Date. Furthermore,
nothing herein shall be




--------------------------------------------------------------------------------





deemed to require Purchaser’s consent to any expansion or renewal which Seller,
as landlord, is required to honor pursuant to any Tenant Lease or any Hines TRS
Agreements. Seller shall not, and not permit Hines TRS to, accept any rent from
any tenant under any Tenant Lease or any Hines TRS Agreements (or any new tenant
under any new Tenant Lease to which Purchaser has consented) for more than one
(1) month in advance of the payment date provided for in such Tenant Lease or
Hines TRS Agreements without Purchaser’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed prior to the
Contingency Date, but which may be withheld in Purchaser’s sole discretion
following the Contingency Date).
(e)    Service Contracts. From the Effective Date until Closing, not, and not
permit Hines TRS to, enter into, or renew the term of, any property management
agreement, service agreement, maintenance contract, equipment lease agreement or
other contract for the provision of services, materials or supplies other than
in the ordinary course of business, unless such contract or agreement is
terminable on thirty (30) days (or less) prior notice without penalty or unless
Purchaser consents thereto in writing, which approval will not be unreasonably
withheld, delayed or conditioned (unless such contract or agreement cannot be
terminated on thirty (30) days (or less) prior notice without payment of
penalty, in which case, Purchaser may withhold its consent in Purchaser’s sole
and absolute discretion). Seller shall, at Seller’s sole cost and expense, cause
all property management agreements applicable to the Property (other than any
new property management agreement entered into between Seller’s property manager
Affiliate and Purchaser or its Affiliates) to be terminated as of the Closing.
Any Service Contract which is not approved by Purchaser in writing to Seller on
or prior to the Contingency Date shall be terminated by Seller, without cost or
liability to Purchaser, on or prior to the Closing Date and such disapproved
Service Contract shall no longer be a Service Contract for purposes of this
Agreement.
(f)    Notices. To the extent received by Seller, from the Effective Date until
Closing, (i) promptly deliver to Purchaser copies of written default notices,
notices of lawsuits, notices of violations or other material notices affecting
the Property and (ii) promptly notify Purchaser of any event or circumstance of
which Seller has knowledge subsequent to the Effective Date which (a)
materially, adversely affects the Property or any portion thereof or the use or
operation of the Property or any portion thereof, or (b) makes any
representation or warranty of Seller to Purchaser under this Agreement untrue or
misleading in any material respect.
(g)    Encumbrances. Without Purchaser’s prior approval in its sole discretion,
Seller shall not subject the Property to any additional liens, encumbrances,
covenants or easements.
(h)    Comply with Governmental Regulations. From the Effective Date until
Closing, not knowingly take or fail to take any action that would result in a
failure to comply in all material respects with all Governmental Regulations
applicable to the Property, it being understood and agreed that prior to
Closing, Seller will have the right to contest any such Governmental
Regulations.
(i)    Exclusivity; Lease Negotiations. From the Effective Date until Closing
(or earlier termination of this Agreement), (i) remove the Property from the
market and cease and refrain from any and all negotiations with any other
prospective purchasers of the Property and (ii) advise Purchaser of any
negotiations with current or potential tenants at the Property.
(j)    Litigation. Not allow to be commenced on its behalf any action, suit or
proceeding with respect to all or any portion of the Property without
Purchaser’s prior written consent (which consent shall not be unreasonably
withheld, delayed or conditioned prior to the




--------------------------------------------------------------------------------





Contingency Date, but which may be withheld in Purchaser’s sole and absolute
discretion following the Contingency Date).
(k)    Cooperation. Deliver subordination, non-disturbance and attornment
agreements and other agreements requested by Purchaser’s lenders to the Tenants
and follow up with Tenants regarding the execution and delivery thereof
(provided that obtaining any such subordination, non-disturbance or attornment
agreements or other agreements shall in no event be a condition to Closing).
Nothing set forth in this Agreement shall create (or be deemed to create) a
condition to Closing that Purchaser have obtained financing for the acquisition
of the Property prior to or at Closing.
(l)    Suite 250. Seller shall use commercially reasonable efforts to complete
the extension of the Tenant Lease with respect to the Tenant in Suite 250 in
KOMO Plaza West on terms reflected in the First Amendment to Lease attached
hereto as Exhibit O (such terms, the “Suite 250 Extension Terms”, and such
extension, the “Suite 250 Extension”) prior to Closing; provided, however, that
the failure to obtain the Suite 250 Extension shall not be a condition to
Closing. Seller and Purchaser acknowledge and agree that the version of the
First Amendment to Lease attached as Exhibit O has not been finally agreed upon
or approved by the Tenant in Suite 250. However, any changes to such version of
the First Amendment to Lease are subject to approval by Purchaser prior to
execution of the First Amendment to Lease by Seller. If the Suite 250 Extension
is not completed prior to Closing, at Closing Seller shall escrow two million
five hundred thousand dollars ($2,500,000) (the “Suite 250 Escrow Amount”) with
the Title Company. Seller or its agents (as reasonably agreed to by Purchaser)
shall have the right to continue to pursue the Suite 250 Extension following
Closing, provided that Purchaser shall have the right to approve any changes in
the Suite 250 Extension Terms and all other terms proposed by Seller for the
Suite 250 Extension. In the event the Suite 250 Extension is executed within six
(6) months after the Closing Date (Purchaser hereby agreeing to execute the
Suite 250 Extension once finally approved by Purchaser), a portion of the Suite
250 Escrow Amount sufficient to pay the sum of (i) any tenant improvement
allowances, leasing commissions for which Purchaser did not receive a credit at
Closing or other concessions and costs related to the Suite 250 Extension, if
any and (ii) the difference between (x) the in-place revenues received or to be
received by Purchaser from the Property from the Closing Date to the date of
execution of the Suite 250 Extension and (y) the revenues that would have been
received by Purchaser from the Property from the Closing Date to the date of
execution of the Suite 250 Extension had the Suite 250 Extension been executed
prior to or at Closing (the “Suite 250 Extension Payment”), shall be paid to
Purchaser from the Suite 250 Escrow Amount, and the balance of the Suite 250
Escrow Amount shall be paid to Seller. If the Suite 250 Extension has not been
executed within such six (6) month period, then the Suite 250 Escrow Amount
shall be paid to Purchaser.
(m)    Consents. Following Purchaser’s delivery to Seller of Purchaser’s request
for the same from time-to-time, Seller shall use commercially reasonable efforts
to obtain consents required for the assignment of Seller’s interest in and to
the Personal Property, the Intangible Personal Property and the Licenses and
Permits.
Whenever in this Section 7.1 Seller is required to obtain Purchaser’s approval
with respect to any transaction described therein, Purchaser shall, within five
(5) Business Days after receipt of Seller’s request therefor, notify Seller of
its approval or disapproval of same and, if Purchaser fails to notify Seller of
its approval within said five (5) Business Day period, Purchaser shall be deemed
to have approved same. The covenants set forth in this Section 7.1 shall not
survive the Closing, but any claims against Seller for any breach by Seller of
the covenants set forth in this




--------------------------------------------------------------------------------





Section 7.1 occurring prior to the Closing shall survive the Closing (subject to
the limitations set forth in Section 16.1 below).
Section 7.2    Tenant Lease Estoppels.
(a)    It will be a condition to Closing that Seller obtains and delivers to
Purchaser executed Acceptable Estoppel Certificates from each of the tenants
listed on Exhibit C-1 (“Major Tenants”), and from such other Tenants leasing
space at the Improvements, which when added to the Major Tenants aggregates at
least seventy-five percent (75%) of the rentable square footage leased at the
Improvements. Seller shall use commercially reasonable efforts to (i) obtain an
Acceptable Estoppel Certificate from Tenant in Suite 250 in KOMO Plaza West and
(ii) cause the guarantor of the Tenant Lease with Tierpoint to execute the
Acceptable Estoppel Certificate with respect to such Tenant Lease, but such
instruments shall not be required as a condition to Closing. “Acceptable
Estoppel Certificates” are estoppel certificates in the form of the estoppel
certificate attached hereto as Exhibit C-2, which shall have all blanks
completed and exhibits thereto attached and shall not contain any material
modifications or inconsistencies with respect to the Rent Roll and the Tenant
Leases and which shall not disclose any alleged material default or unfulfilled
material obligation on the part of the landlord not previously disclosed in
writing to Purchaser prior to the Effective Date; provided that an estoppel
certificate executed by a Tenant in the form prescribed by its Tenant Lease
shall constitute an Acceptable Estoppel Certificate if it is otherwise
consistent with this Section 7.2 and the subject Lease. Seller shall use good
faith efforts to obtain Acceptable Estoppel Certificates as soon as practicable.
Notwithstanding anything contained herein to the contrary, in no event shall
Seller’s failure to obtain the required number of Acceptable Estoppel
Certificates in accordance with the provisions of this Section 7.2 constitute a
default by Seller under this Agreement. Purchaser’s sole and exclusive remedy
for a failure of the condition to obtain the required number of Acceptable
Estoppel Certificates shall be to terminate this Agreement and receive a refund
of the Earnest Money Deposit. Prior to delivery of the forms of estoppel
certificates to the Major Tenants (but not any other Tenants), Seller will
deliver to Purchaser completed forms of estoppel certificates, in the form
attached hereto as Exhibit C-2 and containing the information contemplated
thereby for all Tenants. Within two (2) Business Days following Purchaser’s
receipt thereof, Purchaser will send to Seller notice either (i) approving such
forms as completed by Seller or (ii) setting forth in detail all changes to such
forms which Purchaser reasonably believes to be appropriate to make the
completed forms of estoppel certificates accurate and complete. Seller will make
such changes to the extent Seller agrees such changes are appropriate, except
that Seller will not be obligated to make any changes which request more
expansive information than is contemplated by Exhibit C-2 or the form required
by the applicable Major Tenant Tenant Lease. Purchaser’s failure to respond
within such two (2) Business Day period shall be deemed approval of such
estoppel certificate. Seller shall deliver to Purchaser all executed estoppel
certificates within two (2) Business Days after Seller’s receipt of the same.
(b)    Seller, at its sole option, may elect to satisfy part of the requirements
under Section 7.2(a) by delivering a representation certificate of Seller in the
form attached hereto as Exhibit C-3 (a “Seller Certificate”) for up to ten
percent (10%) of the rentable area at the Improvements, but not for any Major
Tenant, any such Seller Certificate constituting an Acceptable Estoppel
Certificate. The statements made by Seller shall be deemed to be representations
and warranties of Seller regarding the Property for purposes of Section 8.1,
subject to the limitations set forth in Section 16.1. If Seller subsequently
obtains an estoppel certificate meeting the requirements of Section 7.2(a)
hereof from a Tenant for which Seller has delivered Seller Certificate,




--------------------------------------------------------------------------------





the delivered Seller Certificate will be null and void, and Purchaser will
accept such estoppel certificate in its place.
(c)    Seller shall use commercially reasonable efforts to obtain an estoppel
certificate in the form of Exhibit C-4 attached hereto (the “Conduit Easement
Estoppel Certificates”), from The City of Seattle with respect to that Easement
Agreement for Telecommunications Conduit dated February 15, 2001, as amended,
between the City of Seattle and Fisher Communications Inc. (the “Conduit
Easement Agreement”). Seller shall forward to Purchaser such executed estoppel
certificate within two (2) Business Days after Seller’s receipt of the same,
provided, however, in no event shall receipt of such Conduit Easement Estoppel
Certificate be a condition to Closing. Seller shall also use commercially
reasonable efforts to obtain (i) the unconditional written consent of The City
of Seattle to the assignment by Sinclair Television of Seattle, Inc. (formerly
known as Fisher Communications Inc.) of its interest in the Conduit Easement
Agreement to Seller, and (ii) the unconditional written consent of The City of
Seattle to the assignment by Seller of its interest in the Conduit Easement
Agreement to Purchaser. In no event shall receipt of the consent described in
the preceding sentence be a condition to Closing. If such consent is not
obtained prior to Closing, Seller shall cooperate with Purchaser to continue to
pursue such consent following Closing.
Section 7.3    OFAC. Pursuant to United States Presidential Executive Order
13224 (“Executive Order”), Seller is required to ensure that it does not
transact business with persons or entities determined to have committed, or to
pose a risk of committing or supporting, terrorist acts and those persons (i)
described in Section 1 of the Executive Order or (ii) listed in the
“Alphabetical Listing of Blocked Persons, Specially Designated Nationals,
Specially Designated Terrorists, Specially Designated Global Terrorists, Foreign
Terrorist Organizations, and Specially Designated Narcotics Traffickers”
published by the United States Office of Foreign Assets Control (“OFAC”), 31
C.F.R. Chapter V, Appendix A, as in effect from time to time (as to (i) and
(ii), a “Blocked Person”). If, prior to Closing, Seller learns that Purchaser
is, becomes, or appears to be a Blocked Person, Seller may delay the sale
contemplated by this Agreement pending its conclusion of its investigation into
the matter of Purchaser’s status as a Blocked Person. If, prior to Closing,
Seller determines that Purchaser is or becomes a Blocked Person, Seller shall
have the right to immediately terminate this Agreement and take all other
actions necessary, or in the opinion of Seller, appropriate to comply with
applicable law and Purchaser shall receive a return of the Earnest Money
Deposit. The provisions of this Section 7.3 will survive termination of this
Agreement.
ARTICLE VIII    
REPRESENTATIONS AND WARRANTIES
Section 8.1    Seller’s Representations and Warranties. The following
representations and warranties (along with the representations and warranties
set forth in Section 11.1 below) constitute the sole representations and
warranties of Seller with respect to the purchase and sale of the Property
contemplated hereby. Subject to the limitations set forth in Article XVI of this
Agreement, Seller represents and warrants to Purchaser the following as of the
Effective Date and shall remake the following representation and warranties as
of the Closing Date:
(a)    Status. Seller is a limited liability company duly organized and validly
existing under the laws of the State of Delaware, and is qualified to transact
business within the State of Washington.




--------------------------------------------------------------------------------





(b)    Authority; Enforceability. The execution and delivery of this Agreement
and the performance of Seller’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to equitable principles and
principles governing creditors’ rights generally. All of the documents to be
delivered by Seller at the Closing will be authorized and properly executed and
will constitute the valid and binding obligation of Seller, enforceable in
accordance with their terms, subject to equitable principles and principles
governing creditors’ rights generally.
(c)    Non-Contravention. The execution and delivery of this Agreement by Seller
and the performance by Seller of Seller’s obligations under this Agreement will
not violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Seller, any note or other evidence
of indebtedness, any mortgage, deed of trust or indenture, or any lease or other
material agreement or instrument to which Seller is a party or by which it is
bound.
(d)    Suits and Proceedings, No Violation Notices. As of the Effective Date,
except as listed in Exhibit E, there are no legal actions, suits or similar
proceedings pending and served, or To Seller’s Knowledge, threatened (in
writing) against (i) the Property, (ii) Seller, or (iii) Seller’s ownership or
operation of the Property, including without limitation, condemnation, takings
or similar proceedings. Seller has received no written notice of any violations
of any laws, codes, statutes, or other governmental regulations relating to the
Property. There are no pending or, To Sellers’ Knowledge, threatened (in
writing) challenges relating to any Licenses or Permits. Seller has not received
written notices of defaults that remain uncured by Seller under any recorded
instruments that affect the Property. To Seller’s knowledge, all amounts billed
to and payable by Seller under such recorded instruments affecting the Property
have been paid in full.
(e)    No Bankruptcy. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy, admitted in writing
its inability to pay its debts as they come due, or made an offer of settlement,
extension or composition to its creditors generally, and Seller has received no
written notice of and has no knowledge of (i) the filing of any involuntary
petition by Seller’s creditors, (ii) the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, or (iii) the
attachment or other judicial seizure of all, or substantially all, of Seller’s
assets.
(f)    Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
(g)    Tenant Leases and Tenants. Seller has delivered to Purchaser for review,
true and complete copies of all Tenant Leases set forth on Exhibit F attached
hereto which represent all written leases, rental agreements, occupancy
agreements and license agreements (and any and all written renewals, amendments,
modifications and supplements thereto) entered into with Tenants on or prior to
the Effective Date affecting the Real Property. The list of Tenants, as set
forth on Exhibit F attached hereto, constitutes all of the Tenants from whom
Seller is currently accepting rental payments for the Property. Exhibit F also
sets forth all sublease consent agreements that Seller has entered into with
respect to subleases at the Property. Except as shown on Exhibit E, (i) Seller
has not delivered to a Tenant written notice that such Tenant is in default
under its Tenant Lease that remains uncured, (ii) Seller has not received from a
Tenant written notice that Seller is in default under a Tenant Lease that
remains uncured, (iii) no rent or other amount has been prepaid




--------------------------------------------------------------------------------





under any of the Tenant Leases more than thirty (30) days in advance, and (iv)
no Tenant under any of the Tenant Leases has delivered to Seller written notice
exercising any termination right or notifying Seller of its insolvency,
bankruptcy, assignments for the benefit of creditors or some other similar
proceeding. Attached hereto as Exhibit K is Seller’s current aged accounts
receivable report. To Seller’s Knowledge, there is no material inaccuracy in
Exhibit K. Other than as set forth on Exhibit G, no tenant improvement allowance
or other compensation will be due or payable with respect to any of the existing
Tenant Leases after the Closing that remains unpaid. Other than as set forth on
Exhibit G, Seller has completed all tenant improvements required under the
Tenant Leases to be performed by the landlord, and To Seller’s Knowledge, Seller
has completed any other improvement work required under the Tenant Leases to be
performed by the landlord.
(h)    Hines TRS. Seller has delivered to Purchaser for review, true and
complete copies of the Hines TRS Lease and that certain Services Agreement and
Ancillary Assignment dated as of December 15, 2011 (together, the “Hines TRS
Agreements”), which represent all the agreements to which Hines TRS is a party
other than certain of the Tenant Leases. Except as shown on Exhibit S, (i) Hines
TRS has not delivered to another party to a Hines TRS Agreement, or to a Tenant
under a Tenant Lease, written notice that such other party is in default under
the applicable instrument that remains uncured, (ii) Hines TRS has not received
from another party written notice that Hines TRS is in default under a Hines TRS
Agreement or a Tenant Lease that remains uncured, (iii) no rent or other amount
has been prepaid under any of the Hines TRS Agreements more than thirty (30)
days in advance, and (iv) no other party under any of the Hines TRS Agreements
or under any Tenant Lease to which Hines TRS is a party has delivered to Hines
TRS written notice exercising any termination right or notifying Hines TRS of
its insolvency, bankruptcy, assignments for the benefit of creditors or some
other similar proceeding. Exhibit K also includes the current aged accounts
receivable report for Hines TRS. No tenant improvement allowance or other
compensation will be due or payable with respect to any of the Hines TRS
Agreements after the Closing that remains unpaid. Hines TRS has completed all
work required under the Hines TRS Agreements to be performed by it.
(i)    Documents. The Documents made available to Purchaser pursuant to Section
5.2(a) hereof include copies of all Service Contracts listed on Exhibit B.
Exhibit B is a true and correct list of the Service Contracts in effect as of
the date hereof and Seller has delivered or made available to Purchaser for
review, true and complete copies of all Service Contracts set forth on
Exhibit B. Seller has not delivered, or received, written notice of a default
under any Service Contracts or the Licenses and Permits that remains uncured.
(j)    Hazardous Materials. The Documents include all environmental reports
commissioned by the Seller or the Seller’s Affiliates with respect to the
Property in Seller’s possession.
(k)    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Seller or the performance by Seller
of the transactions contemplated hereby.
(l)    Employee Matters. Seller has no employees, and there are no employment
agreements, union agreements, benefit agreements, pension plans, multi-employer
plans or collective bargaining agreements, at or otherwise affecting the
Property to which Seller is bound which will survive the Closing and for which
Purchaser will be responsible or have any liability after the Closing.




--------------------------------------------------------------------------------





(m)    Patriot Act. Seller is not a person or entity with whom Purchaser is
restricted from doing business under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) or
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti Terrorism
Laws”), including without limitation persons and entities named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List.
Seller is not, and To Seller’s Knowledge, no Affiliate of Seller is, or has been
determined by the U.S. Secretary of the Treasury to be acting on behalf of, a
Blocked Person, or has otherwise been designated as a Person (i) with whom an
entity organized under the laws of the United States (or a state hereof) is
prohibited from entering into transactions or (ii) from whom such an entity is
prohibited from receiving money or other property or interests in property,
pursuant to the Executive Order or otherwise. In addition, no Seller Release
Party is located in, or operating from, a country subject to U.S. economic
sanctions administered by OFAC.
(n)    Leased Property. Exhibit M includes a list of Seller’s furniture,
fixtures, equipment or other personal property used in connection with the
operation of the Real Property that is leased to Seller.
(o)    Preferential Rights to Purchase. Seller has not granted any options or
rights of first refusal or rights of first offer to third parties to purchase or
otherwise acquire an interest in the Property, except for the right granted to
Major Tenant Sinclair Television of Seattle, Inc. in its Tenant Lease, which
right has been waived in connection with the sale of the Property to Purchaser.
Section 8.2    Purchaser’s Representations and Warranties. Purchaser represents
and warrants to Seller the following:
(a)    Status. Purchaser is a limited liability company duly organized and
validly existing under the laws of the State of Delaware.
(b)    Authority; Enforceability. The execution and delivery of this Agreement
and the performance of Purchaser’s obligations hereunder have been or will be
duly authorized by all necessary action on the part of Purchaser and its
constituent owners and/or beneficiaries and this Agreement constitutes the
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms, subject to equitable principles and principles
governing creditors’ rights generally. All of the documents to be delivered by
Purchaser at the Closing will be authorized and properly executed and will
constitute the valid and binding obligation of Purchaser, enforceable in
accordance with their terms, subject to equitable principles and principles
governing creditors’ rights generally.
(c)    Non-Contravention. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of, or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.
(d)    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and




--------------------------------------------------------------------------------





delivery of this Agreement by Purchaser or the performance by Purchaser of the
transactions contemplated hereby.
(e)    Prohibited Persons. Purchaser is not, and to Purchaser’s knowledge, no
Affiliate of Purchaser, is, or has been determined by the U.S. Secretary of the
Treasury to be acting on behalf of, a Blocked Person, or has otherwise been
designated as a Person (i) with whom an entity organized under the laws of the
United States (or a state hereof) is prohibited from entering into transactions
or (ii) from whom such an entity is prohibited from receiving money or other
property or interests in property. In addition, neither Purchaser nor any
Affiliate of Purchaser is located in, or operating from, a country subject to
U.S. economic sanctions administered by OFAC.
ARTICLE IX    
CONDEMNATION AND CASUALTY
Section 9.1    Significant Casualty. If, prior to the Closing Date, all or any
portion of the Property is damaged (which for purposes of this Article IX shall
include damage by fire or other casualty and the occurrence of any human error
or other circumstance which would allow a Tenant(s) of the Property to terminate
its Tenant Lease(s) or which would allow a Tenant(s) of the Property an
abatement, or credit against rent, or other amounts payable under its Tenant
Lease(s)), Seller will notify Purchaser of such damage within two (2) Business
Days of the occurrence of the same, which notice shall identify (i) whether the
subject damage is to a Significant Portion of the Property, (ii) if so, the
reason such damage is to a Significant Portion of the Property, (iii) the
uninsured or underinsured amount of the abatement of, or credit against, rent
and other amounts payable under Tenant Lease(s) to which Tenant(s) are entitled,
and (iv) the uninsured or underinsured amount of costs to repair the subject
damage. Purchaser will have the option, in the event all or any Significant
Portion of the Property is so damaged to terminate this Agreement upon notice to
Seller given not later than ten (10) Business Days after receipt of Seller’s
notice described above. In addition, Purchaser will have the option, in the
event of an uninsured or underinsured (other than by reason of the applicable
deductible to be credited against the Purchase Price, as provided below) damage
to terminate this Agreement upon notice to Seller given not later than ten (10)
Business Days after receipt of Seller’s notice described above; provided, Seller
may elect within ten (10) Business Days after receipt of Purchaser’s notice
described in the preceding sentence to elect to provide Purchaser a credit
against the Purchase Price equal to the sum of (i) the cost of repairing the
uninsured damage or the underinsured portion of the cost of repairing the
underinsured damage, as applicable, and (ii) all rental abatement and/or credits
to which Tenants may be entitled under their Tenant Leases in connection with
the subject damage, as mutually agreed upon by Purchaser and Seller, to the
extent not payable to Purchaser pursuant to Seller’s insurance proceeds assigned
to Purchaser at Closing, in which case, this Agreement shall not terminate, and
such credit shall be applied to the Purchase Price at Closing. Notwithstanding
the foregoing, Seller shall not have the right described in the proviso of the
preceding sentence if (x) such uninsured or underinsured amount is greater than
or equal to the cost to repair the subject damage amount set forth in clause
(B)(i) of the definition of Significant Portion or (y) such uninsured or
underinsured damage would allow a Tenant(s) of the Property paying six hundred
thousand dollars ($600,000) or more in gross rent per year, in the aggregate, to
terminate its Tenant Lease(s) or (z) such uninsured or underinsured amount of
rent abatements and other credits against rent to which Tenant(s) are entitled
is greater than or equal to the amount set forth in clause (A)(ii) of the
definition of Significant Portion. If this Agreement is terminated, the Earnest
Money Deposit will be returned to Purchaser within three (3) Business Days and
thereafter neither




--------------------------------------------------------------------------------





Seller nor Purchaser will have any further rights or obligations to the other
hereunder except with respect to the Termination Surviving Obligations. If this
Agreement is not terminated by Purchaser, Seller will not be obligated to repair
such damage, but (a) Seller will assign and turn over to Purchaser all of the
insurance proceeds net of reasonable collection costs (or, if such have not been
awarded, all of its right, title and interest therein) payable with respect to
such damage (excluding any proceeds of insurance that are payable on account of
any business interruption, rental insurance or similar coverage intended to
compensate Seller for loss of rental or other income from the Property
attributable to periods prior to the Closing, but including any such proceeds
attributable to periods following the Closing), which obligation shall survive
the Closing, and (b) the parties will proceed to Closing pursuant to the terms
hereof without abatement of the Purchase Price, except that Purchaser will
receive a credit against cash due at Closing for the sum of (i) the amount of
the deductible on such insurance policy less any reasonable amounts expended by
Seller to collect any such insurance proceeds or to make such repairs or to
remedy any unsafe conditions at the Property, and (ii) the amount of any
uninsured cost to repair the subject damage, provided that if such uninsured
amount is greater than or equal to the amount set forth in clause (B)(i) of the
definition of Significant Portion, Seller shall have the right to terminate this
Agreement by delivering notice to Purchaser within three (3) Business Days after
Purchaser has elected not to terminate this Agreement in accordance with this
Section 9.1, and (iii) all rental abatement and/or credits to which Tenants may
be entitled under their Tenant Leases in connection with the subject event, as
mutually agreed upon by Purchaser and Seller, to the extent not payable to
Purchaser pursuant to Seller’s insurance proceeds assigned to Purchaser at
Closing, provided that if the subject event rental abatement and/or credits to
which Tenants may be entitled under their Tenant Leases exceeds the amount of
Seller’s insurance proceeds for the same by more than the amount set forth in
clause (A)(ii) of the definition of Significant Portion, then Seller shall have
the right to terminate this Agreement by delivering notice to Purchaser within
three (3) Business Days after Purchaser has elected not to terminate this
Agreement in accordance with this Section 9.1. If Purchaser does not elect to
terminate this Agreement by reason of any damage, Purchaser shall have the right
to participate in any adjustment of the insurance claim and Seller shall not
compromise, settle or adjust any such claim without Purchaser’s prior written
consent (which consent may be withheld in Purchaser’s sole and absolute
discretion following the Contingency Date).
Section 9.2    Casualty of Less Than a Significant Portion. If less than a
Significant Portion of the Property is damaged as aforesaid, neither Purchaser
nor Seller shall have the right to terminate this Agreement and Seller will not
be obligated to repair such damage, but (a) Seller will assign and turn over to
Purchaser all of the insurance proceeds net of reasonable collection costs (or,
if such have not been awarded, all of its right, title and interest therein)
payable with respect to such damage (excluding any proceeds of insurance that
are payable on account of any business interruption, rental insurance or similar
coverage intended to compensate Seller for loss of rental or other income from
the Property attributable to periods prior to the Closing, but including any
such proceeds attributable to periods following the Closing), which obligation
shall survive the Closing, and (b) the parties will proceed to Closing pursuant
to the terms hereof without abatement of the Purchase Price, except that
Purchaser will receive a credit against cash due at Closing for the sum of (i)
the amount of the deductible on such insurance policy less any reasonable
amounts expended by Seller to collect any such insurance proceeds or to make
such repairs or to remedy any unsafe conditions at the Property, other than
repairs which are the responsibility of Tenants under Tenant Leases as mutually
agreed by Seller and Purchaser, (ii) the amount of any underinsured and
uninsured costs to repair the subject damage and (iii) all rental abatement
and/or credits to which Tenants may be entitled




--------------------------------------------------------------------------------





under their Tenant Leases in connection with the subject damage, as mutually
agreed upon by Purchaser and Seller, to the extent not payable to Purchaser
pursuant to Seller’s insurance proceeds assigned to Purchaser at Closing. If
Purchaser does not elect to terminate this Agreement by reason of any damage,
Purchaser shall have the right to participate in any adjustment of the insurance
claim and Seller shall not compromise, settle or adjust any such claim without
Purchaser’s prior written consent (which consent may be withheld in Purchaser’s
sole and absolute discretion following the Contingency Date).
Section 9.3    Condemnation of Property. In the event of condemnation or sale in
lieu of condemnation of all or any Significant Portion of the Real Property and
the Improvements, or if Seller shall receive an official notice from any
governmental authority having eminent domain power over a Property and the
Improvements thereon of its intention to take, by eminent domain proceeding, all
or any Significant Portion of the Real Property and Improvements, prior to the
Closing, Purchaser will have the option, by providing Seller written notice
within ten (10) Business Days after receipt of Seller’s notice of such
condemnation or sale, of terminating Purchaser’s obligations under this
Agreement or electing to have this Agreement remain in full force and effect. In
the event Purchaser does not terminate this Agreement pursuant to the preceding
sentence, the Seller will assign to Purchaser any and all claims for the
proceeds of such condemnation or sale to the extent the same are applicable to
the Property, which obligation shall survive the Closing, and Purchaser will
take title to the Property with the assignment of such proceeds and subject to
such condemnation and without reduction of the Purchase Price. Should Purchaser
elect to terminate Purchaser’s obligations under this Agreement under the
provisions of this Section 9.3, the Earnest Money Deposit will be returned to
Purchaser within three (3) Business Days and neither Seller nor Purchaser will
have any further obligation under this Agreement except for the Termination
Surviving Obligations. Notwithstanding anything to the contrary herein, if any
eminent domain or condemnation proceeding is instituted (or notice of same is
given) solely for the taking of any subsurface rights for utility easements or
for any right-of-way easement, and the surface may, after such taking, be used
in substantially the same manner as though such rights have not been taken,
Purchaser will not be entitled to terminate this Agreement as to any part of the
applicable Property, but any award resulting therefrom will be assigned to
Purchaser at Closing and will be the exclusive property of Purchaser upon
Closing. If Purchaser does not elect to terminate this Agreement by reason of
any such eminent domain or condemnation proceeding, Seller shall not compromise,
settle or adjust any award without Purchaser’s prior written consent (which
consent may be withheld in Purchaser’s sole and absolute discretion following
the Contingency Date).
ARTICLE X    
CLOSING
Section 10.1    Closing. The Closing of the sale of the Property by Seller to
Purchaser will occur on the Closing Date, through the escrow established with
the Title Company. So long as Purchaser is working in good faith to consummate
the purchase of the Property, Purchaser shall also have the right to extend the
Closing Date one or more times to a date not later than forty-five (45) days
after the scheduled Closing Date (the “Extended Closing Date”). If Purchaser
desires to extend Closing pursuant to this Section 10.1, Purchaser shall notify
the Seller in writing not later than three (3) Business Days prior to the
then-scheduled Closing Date. At Closing, the events set forth in this Article X
will occur, it being understood that the




--------------------------------------------------------------------------------





performance or tender of performance of all matters set forth in this Article X
are mutually concurrent conditions which may be waived by the party for whose
benefit they are intended.
Section 10.2    Purchaser’s Closing Obligations. On or before the Deposit Time
(except with respect to the Purchase Price which shall be delivered in
accordance with Section 3.3 above), Purchaser, at its sole cost and expense,
will deliver the following items in escrow with the Title Company pursuant to
Section 4.4, for delivery to Seller at Closing as provided herein:
(a)    The Purchase Price, after all adjustments are made at the Closing as
herein provided, by Federal Reserve wire transfer of immediately available
funds, in accordance with the timing and other requirements of Section 3.3;
(b)    Four (4) counterparts of the General Conveyance, duly executed by
Purchaser;
(c)    Four (4) counterparts of the Hines TRS General Assignment, duly executed
by Purchaser’s designee;
(d)    One (1) counterpart of each of the Tenant Notice Letters, duly executed
by Purchaser;
(e)    Evidence reasonably satisfactory to Seller that the person executing the
Closing Documents on behalf of Purchaser has full right, power, and authority to
do so;
(f)    Such other transfer and tax forms, if any, as may be required by state
and local Authorities as part of the transfer of the Property; and
(g)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, without limitation, the “Closing Statement” as that term
is defined in Section 10.4 below, duly executed and delivered.
Section 10.3    Seller’s Closing Obligations. Seller, at its sole cost and
expense, will deliver (i) the following items (a), (b), (c), (d), (e), (f), (j),
(k) and (l) in escrow with the Title Company pursuant to Section 4.4 on or
before the Deposit Time for delivery to Purchaser concurrently with the delivery
of the Purchase Price (subject to prorations and other adjustments in accordance
with the terms of this Agreement), to Seller, and (ii) upon receipt of the
Purchase Price (subject to prorations and other adjustments pursuant to the
terms of this Agreement), Seller shall deliver items (g), (h) and (i) to
Purchaser at the Property:
(a)    A special warranty deed in the form attached hereto as Exhibit I
(the “Deed”), duly executed and acknowledged by Seller conveying to Purchaser
the Real Property and the Improvements, which Deed shall be delivered to Seller
by the Title Company agreeing to cause same to be recorded in the Official
Records;
(b)    Four (4) counterparts of the general conveyance in the form attached
hereto as Exhibit H (the “General Conveyance”), duly executed by Seller;
(c)    Four (4) counterparts of the Hines TRS General Assignment, duly executed
by Hines TRS;




--------------------------------------------------------------------------------





(d)    Four (4) counterparts of the form of Tenant Notice Letters, duly executed
by Seller;
(e)    Evidence reasonably satisfactory to Title Company and Purchaser that the
person executing the Closing Documents on behalf of Seller and Hines TRS has
full right, power and authority to do so;
(f)    A certificate in the form attached hereto as Exhibit J (“Certificate as
to Foreign Status”) from Seller certifying that Seller is not a “foreign person”
as defined in Section 1445 of the Internal Revenue Code of 1986, as amended;
(g)    The Tenant Deposits, at Seller’s option, either (i) in the form of a
cashier’s check issued by a bank reasonably acceptable to Purchaser, or (ii) as
part of an adjustment to the Purchase Price. With respect to those Tenant Leases
for which Seller or its lender are holding letters of credit as security
deposits, Seller shall deliver such original letters of credit to Purchaser at
Closing, together with all necessary transfer documentation, so that Purchaser
and the applicable Tenants can arrange to have the letters of credit reissued in
favor of, or endorsed to, Purchaser. Seller agrees to cooperate with Purchaser
post-Closing in connection with the reissuance or endorsement of any letters of
credit and act at the reasonable discretion of Purchaser with respect thereto,
until the letters of credit are re-issued or endorsed to Purchaser, provided
Seller shall pay all transfer and/or other fees relating to such transfers of
letters of credit;
(h)    The Personal Property for the Property;
(i)    All original Licenses and Permits, Service Contracts. Tenant Leases and
Hines TRS License Agreements for the Property in Seller’s possession and
control;
(j)    All keys which are in Seller’s possession for the Property;
(k)    Such other transfer and tax forms, if any, as may be required by state
and local Authorities;
(l)    One (1) counterpart of a Real Estate Excise Tax Affidavit, completed and
duly executed by the Seller; and
(m)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, without limitation, the Closing Statement duly executed
and delivered and customary title company affidavits and indemnity agreements,
including an Owner’s Affidavit in the form attached hereto as Exhibit T.
Section 10.4    Prorations.
(a)    Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Closing Time”), the following
(collectively, the “Proration Items”): real estate and personal property taxes
and assessments for the year in which Closing occurs, utility bills (except as
hereinafter provided), collected Rentals (subject to the terms of (b) below),
operating expenses payable by the owner of the Property (on the basis of a 365
day year, actual days elapsed) and amounts payable under Service Contracts
assumed by Purchaser on an accrual basis. Seller shall pay all amounts due
thereunder which accrue prior to the Closing and Purchaser shall pay all mounts
accruing on the Closing Date and thereafter. All capital and other




--------------------------------------------------------------------------------





improvements (including labor and materials) which are performed or contracted
for or by Seller at or prior to the Closing will be paid by the Seller at or
prior to Closing, without contribution or proration from Purchaser. Seller will
be charged and credited for the amounts of all of the Proration Items relating
to the period up to and including the Closing Time, and Purchaser will be
charged and credited for all of the Proration Items relating to the period after
the Closing Time. Such preliminary estimated Closing prorations shall be set
forth on a preliminary closing statement to be prepared by Seller and submitted
to Purchaser for Purchaser’s approval (which approval shall not be unreasonably
withheld, delayed or conditioned) two (2) Business Days prior to the Closing
Date (the “Closing Statement”). The Closing Statement, once agreed upon, shall
be signed by Purchaser and Seller and delivered to the Title Company for
purposes of making the preliminary proration adjustment at Closing subject to
the final cash settlement provided for below. The preliminary proration shall be
paid at Closing by Purchaser to Seller (if the preliminary prorations result in
a net credit to Seller) or by Seller to Purchaser (if the preliminary prorations
result in a net credit to Purchaser) by increasing or reducing the cash to be
delivered by Purchaser in payment of the Purchase Price at the Closing. If the
actual amounts of the Proration Items are not known as of the Closing Time, the
prorations will be made at Closing on the basis of the best evidence then
available; thereafter, when actual figures are received, re-prorations will be
made on the basis of the actual figures, and a final cash settlement will be
made between Seller and Purchaser. No prorations will be made in relation to
insurance premiums (except to the extent covered by the proration of Operating
Expense Recoveries), and Seller’s insurance policies will not be assigned to
Purchaser except as otherwise provided in Section 9 above. Final readings and
final billings for utilities will be made if possible as of the Closing Time, in
which event no proration will be made at the Closing with respect to utility
bills (except to the extent covered by the proration of Operating Expense
Recoveries). Seller will be entitled to all deposits presently in effect with
the utility providers, and Purchaser will be obligated to make its own
arrangements for deposits with the utility providers. A final reconciliation of
Proration Items shall be made by Purchaser and Seller within sixty (60) days
after Closing, provided that such reconciliation, as it relates to real estate
taxes shall be made within thirty (30) days following the issuance of the tax
bills for the Real Property for the year in which Closing occurs. The provisions
of this Section 10.4 will survive the Closing until the date which is six (6)
months following the Closing Date (the “Reconciliation Period”), and in the
event any items subject to proration hereunder are discovered within such
period, the same shall be promptly prorated by the parties in accordance with
the terms of this Section 10.4. Seller and Purchaser, pursuant to RCW
60.80.020(1), hereby waive the services of Title Company in administering the
disbursement of closing funds necessary to satisfy any unpaid utility charges.
Purchaser shall transfer all utilities at the Property to its name as of the
Closing Date, and where necessary, post deposits with the utility companies.
Seller shall use commercially reasonable efforts to cause all utility meters to
be read as of the Closing Date. Seller shall be entitled to recover any and all
deposits held by any utility company as of the Closing Date. All charges for
utilities shall be prorated outside of the escrow contemplated herein within
sixty (60) days after the Closing Date. All prorations shall be made in
accordance with customary practice in the jurisdiction in which the Real
Property is located, except as expressly provided herein. Following the Closing,
Seller and Purchaser shall reasonably cooperate with each other in order to
calculate and determine the correct amount of all prorations required to be made
pursuant to this Section 10.
(b)    Purchaser will receive a credit on the Closing Statement for the prorated
amount (as of the Closing Time) of all Rentals previously paid to and collected
by Seller and attributable to any period following the Closing Time. After the
Closing, Seller will cause to be paid or turned over to Purchaser all Rentals,
if any, received by Seller after Closing and properly attributable to any period
following the Closing Time. “Rentals” as used herein includes fixed




--------------------------------------------------------------------------------





monthly rentals, additional rentals, percentage rentals, escalation rentals
(which include each Tenant’s proportionate share of building operation and
maintenance costs and expenses as provided for under the applicable Tenant
Lease, to the extent the same exceeds any expense stop specified in such Tenant
Lease), retroactive rentals, all administrative charges, utility charges, tenant
or real property association dues, storage rentals, special event proceeds,
temporary rents, telephone receipts, locker rentals, vending machine receipts
and other sums and charges payable to Seller or its successor by Tenants under
the Tenant Leases or from other occupants or users of the Property, excluding
specific tenant billings which are governed by Section 10.4(d). Rentals are
“Delinquent” if they were due prior to the Closing Time and payment thereof has
not been made on or before the Closing Time. Delinquent Rentals will not be
prorated. Purchaser agrees to use good faith collection procedures with respect
to the collection of any Delinquent Rentals, but Purchaser will have no
liability for the failure to collect any Delinquent Rentals payable to Seller
and will not be required to conduct lock-outs or take any other legal action to
enforce collection of any such amounts owed to Seller by Tenants of the
Property. All sums collected by Purchaser within one (1) year after Closing from
each Tenant (excluding Tenant payments for Operating Expense Recoveries
attributable to the period prior to the Closing Time governed by Section 10.4(c)
below and tenant specific billings for tenant work orders and other specific
services as described in and governed by Section 10.4(d) below, which shall be
payable to and belong to Seller in all events) will be applied first to amounts
currently owed by such Tenant to Purchaser (including Delinquent Rentals
attributable to the period after the Closing Time), then any collection costs of
Purchaser related to such Tenant, and then to prior delinquencies owed by such
Tenant to Seller. In no event shall Seller initiate litigation or other legal
action after the Closing Date to pursue collection of Delinquent Rentals. Any
sums collected by Purchaser and due Seller will be promptly remitted to Seller,
and any sums collected by Seller and due Purchaser will be promptly remitted to
Purchaser.
(c)    Seller will prepare a reconciliation as of the Closing Time of the
amounts of all billings and charges for operating expenses and taxes in excess
of the applicable base year, if any, specified in each Tenant Lease
(collectively, “Operating Expense Recoveries”) for the calendar year in which
the Closing occurs. If less amounts have been collected from Tenants for
Operating Expense Recoveries for such calendar year than would have been owed by
Tenants under the Tenant Leases if the reconciliations under such Tenant Leases
were completed as of the Closing Time based on the operating expenses and taxes
incurred by Seller for such calendar year up to the Closing Time (as prorated
pursuant to Section 10.4(a) above), Purchaser will pay such difference to Seller
at Closing as an addition to the Purchase Price. If more amounts have been
collected from Tenants for Operating Expense Recoveries for such calendar year
than would have been owed by Tenants under the Tenant Leases if the
reconciliations under the Tenant Leases were completed as of the Closing Time
based on the operating expenses and taxes incurred by Seller for such calendar
year up to the Closing Time (as prorated pursuant to Section 10.4(a) above),
Seller will pay to Purchaser at Closing as a credit against the Purchase Price
such excess collected amount. Purchaser and Seller agree that such proration of
Operating Expense Recoveries at Closing for such calendar year will fully
relieve Seller from any responsibility to Tenants or Purchaser for such matters
subject to Seller’s and Purchaser’s right and obligation to finalize prorations
before the expiration of the Reconciliation Period, solely to make adjustments
necessary to the extent estimates used in the calculation of such reconciliation
at Closing differ from actual bills received after Closing for those items
covered by such reconciliation at Closing or to correct any errors or as the
result of any audit by any Tenant (and the Reconciliation Period shall be
extended, as necessary, until the completion of any such Tenant audit and the
final resolution of any dispute with any such Tenant relating thereto). In this
regard, Purchaser will be solely responsible, from and after Closing, for (i)
collecting from Tenants the amount of any outstanding Operating Expense
Recoveries for the calendar year




--------------------------------------------------------------------------------





in which Closing occurs for periods before and after Closing, and (ii) where
appropriate, reimbursing Tenants for amounts attributable to Operating Expense
Recoveries for such calendar year, as may be necessary based on annual
reconciliations for Operating Expense Recoveries for such calendar year.
(d)    With respect to specific tenant billings for work orders, special items
performed or provided at the request of a given Tenant or other specific
services, which are collected by Purchaser or Seller after the Closing Time but
relate to any such specific services rendered by Seller or its property manager
prior to the Closing Time and which are identified on the Tenant’s payment as
relating to such specific services or which are clearly identifiable as being
payment for any such specific services, Purchaser shall cause such collected
amounts to be paid to Seller, or Seller may retain such payment if such payment
is received by Seller after the Closing Time.
(e)    Seller shall pay (i) those tenant improvement allowances or to be
incurred rent abatements, other allowances and concessions, legal fees and other
expenditures incurred in connection with the lease of space in the Property
(“Leasing Costs”) for all Leases executed prior to the Effective Date and those
others identified on Exhibit G attached hereto as Seller’s obligations to the
extent unpaid as of the Closing Date and (ii) all brokerage commissions in
connection with Tenant Leases in effect as of the Effective Date. To the extent
Leasing Costs and brokerage commissions described in the preceding sentence
remain unpaid as of Closing, then Purchaser shall receive a credit from Seller
therefor at Closing and Purchaser shall be responsible after Closing for paying
any Leasing Costs and brokerage commissions for which Purchaser received such a
credit. Except as otherwise provided in Section 7.1(l), Purchaser will be solely
responsible for and shall pay all Leasing Costs and brokerage commissions,
incurred or to be incurred in connection with any new Tenant Lease, or the
renewal, expansion, or modification of any Tenant Lease executed on or after the
Effective Date (approved, if applicable, by Purchaser in accordance with Section
7.1(d)). If any estoppel certificate received from a Tenant sets forth any
Leasing Costs that are Seller’s responsibility under the applicable Tenant Lease
and are not identified on Exhibit G, then, at Closing, Seller shall either (A)
provide Purchaser a credit in the amount of such Leasing Costs if Seller does
not contest Seller’s responsibility for such alleged Leasing Cost under the
terms of the applicable Tenant Lease, in which case, Purchaser shall be
responsible after Closing for paying or performing the same or, (B) if Seller
contests such alleged Leasing Costs, the parties shall hold back in escrow a
portion of the Purchase Price proceeds in an amount equal to the purported
Leasing Costs pending final resolution with the applicable Tenant of whether
such Leasing Costs are actually owed under the terms of the applicable Tenant
Lease. If any such dispute is finally resolved in favor of the applicable
Tenant, then such amount shall be released from escrow to Purchaser or the
applicable Tenant to satisfy the Leasing Costs in accordance with the terms of
the applicable Tenant Lease. If any such dispute is finally resolved in favor of
Seller, then the applicable amount shall be released from escrow to Seller. If
Title Company requires further escrow instructions in connection with any
holdback escrow to be established under this Section, the parties shall
cooperate to execute such instructions as are required by Title Company,
consistent with the terms and intent of these provisions.
(f)    Amounts payable and incurred pursuant to, and in connection with, the
Hines TRS Agreements shall be prorated in the same manner as specified above in
this Section 10.4.
This Section 10.4 shall survive the Closing.




--------------------------------------------------------------------------------





Section 10.5    Delivery of Real Property. Upon completion of the Closing,
Seller will deliver to Purchaser possession of the Real Property and
Improvements, subject to the Tenant Leases and the Permitted Exceptions.
Section 10.6    Costs of Title Company and Closing Costs. Costs of the Title
Company and other Closing costs incurred in connection with the Closing will be
allocated as follows:
(a)    Purchaser will pay (i) all premiums and other costs for any mortgagee
policy of title insurance, including but not limited to any endorsements or
deletions, (ii) Purchaser’s attorney’s fees, (iii) the costs of any update or
re-certificate of the Updated Survey, (iv) 1/2 of all of the Title Company’s
escrow and closing fees, if any, and (v) any mortgage recording tax or recording
fees.
(b)    Seller will pay (i) the premium costs for obtaining primary and extended
coverage under the Title Policy (but not any endorsements thereto), (ii) the
cost of the Updated Survey, (iii) 1/2 of all of the Title Company’s escrow and
closing fees, (iv) Seller’s attorneys’ fees, (v) prepayment penalties or
premiums and other amounts payable with respect to prepaying the Property’s
existing mortgage indebtedness at Closing (if any); (vi) all real estate excise
taxes (including, without limitation, any city, county and state taxes) at
Closing, and (vii) the commission payable by Seller pursuant to Section 11.1
below to Broker for the transaction contemplated by this Agreement
(c)    Any other costs and expenses of Closing not provided for in this Section
10.6 shall be allocated between Purchaser and Seller in accordance with the
custom in the county in which the Real Property is located.
(d)    If the Closing does not occur on or before the Closing Date for any
reason whatsoever, the costs incurred through the date of termination will be
borne by the party incurring same.
Section 10.7    Post Closing Delivery of Tenant Notice Letters. Immediately
following Closing, Seller will deliver to each Tenant (via messenger or
certified mail, return receipt requested) a written notice in a form approved by
Purchaser executed by Purchaser and Seller (i) acknowledging the sale of the
Property to Purchaser, (ii) acknowledging that Purchaser has received and is
responsible for the Tenant Deposits (specifying the exact amount of the Tenant
Deposits) and (iii) indicating that rent should thereafter be paid to Purchaser
and giving instructions therefor (the “Tenant Notice Letters”). Seller shall
provide to Purchaser a copy of each Tenant Notice Letter promptly after delivery
of same, and proof of delivery of same promptly after such proof is available.
This Section 10.7 shall survive Closing.
Section 10.8    General Conditions Precedent to Purchaser’s Obligations
Regarding the Closing. In addition to the conditions to Purchaser’s obligations
set forth above in this Article X, the obligations and liabilities of Purchaser
to close the transaction hereunder shall in all respects be conditioned upon the
satisfaction of each of the following conditions, any of which may be waived by
written notice from Purchaser to Seller, and all of which shall be deemed waived
upon Closing, except for Closing Surviving Obligations (subject to Section
16.1):




--------------------------------------------------------------------------------





(a)    Seller shall have complied in all material respects with and otherwise
performed in all material respects each of the covenants and obligations of
Seller set forth in this Agreement, as of the date of Closing, and the
representations and warranties of Seller set forth in Sections 8.1 and 11.1
shall be true and correct in all material respects as of the Closing Date;
(b)    The Title Company shall be irrevocably committed to issuing the Title
Policy in the form attached as Exhibit U, subject only to the payment of the
premium;
(c)    Purchaser shall have received the Acceptable Estoppel Certificates (and,
at Seller’s option, Seller Certificates) to the extent required under
Section 7.2; and
(d)    Purchaser shall have received, in forms of Exhibits P and R attached
hereto, respectively, and otherwise in recordable form, (i) an Assignment and
Assumption Agreement between Sinclair Television of Seattle Inc. (formerly known
as Fisher Communications Inc.) (“Sinclair”), as assignor, and Seller, as
assignee, with respect to the assignment by Sinclair of its interest in the
Conduit Easement Agreement to Seller (subject to any such changes as Sinclair
may request and to which Purchaser and Seller shall reasonably agree), and (ii)
an Assignment and Assumption Agreement between Seller, as assignor, and
Purchaser, as assignee, with respect to the assignment by Seller of its interest
in the Conduit Easement Agreement to Purchaser.
Section 10.9    General Conditions Precedent to Seller’s Obligations Regarding
the Closing. In addition to the conditions to Seller’s obligations set forth in
this Article X, the obligations and liabilities of Seller hereunder to close the
transaction hereunder shall in all respects be conditioned upon the satisfaction
of each of the following conditions, any of which may be waived by written
notice from Seller to Purchaser and all of which shall be deemed waived upon
Closing:
(a)    Purchaser shall have complied in all material respects with and otherwise
performed in all material respects each of the covenants and obligations of
Purchaser set forth in Section 10.2 of this Agreement, as of the date of
Closing.
Section 10.10    Failure of Condition. If any condition precedent to Seller’s
obligation to effect the Closing (as set forth in Section 10.9) is not
satisfied, then Seller shall be entitled to terminate this Agreement by notice
thereof to Purchaser and Title Company. If any condition precedent to
Purchaser’s obligation to effect the Closing (as set forth in Section 10.8) is
not satisfied by the Closing Date, then Purchaser shall be entitled to terminate
this Agreement by written notice thereof to Seller and Title Company. If this
Agreement is so terminated, then Purchaser shall be entitled to receive the
Earnest Money Deposit (and all accrued interest thereon) and neither party shall
have any further obligations hereunder, except for Termination Surviving
Obligations. Notwithstanding the foregoing, if the applicable conditions
precedent are not satisfied due to a default by Seller or Purchaser hereunder,
then Article XIII shall govern and this Section 10.10 shall not apply.
ARTICLE XI    
BROKERAGE
Section 11.1    Brokers. Seller agrees to pay to Jones Lang LaSalle (“Broker”) a
real estate commission at Closing (but only in the event of Closing in strict
compliance with this Agreement) pursuant to a separate agreement between Seller
and Broker. Other than as stated in the first sentence of this Section 11.1,
Purchaser and Seller represent to the other that




--------------------------------------------------------------------------------





no real estate brokers, agents or finders’ fees or commissions are due or will
be due or arise in conjunction with the execution of this Agreement or
consummation of this transaction by reason of the acts of such party, and
Purchaser and Seller will indemnify, defend and hold the other party harmless
from any brokerage or finder’s fee or commission claimed by any person asserting
his entitlement thereto at the alleged instigation of the indemnifying party for
or on account of this Agreement or the transactions contemplated hereby. The
provisions of this Article XI will survive any Closing or termination of this
Agreement.
ARTICLE XII    
CONFIDENTIALITY
Section 12.1    Confidentiality. Seller and Purchaser each expressly
acknowledges and agrees that, unless and until the Closing occurs, this
Agreement, the transactions contemplated by this Agreement, and the terms,
conditions, and negotiations concerning the same will be held in the strictest
confidence by each of them and will not be disclosed by either of them except to
Permitted Outside Parties permitted in Section 5.2. Purchaser further
acknowledges and agrees that, until the Closing occurs, all information obtained
by Purchaser in connection with the Property will not be disclosed by Purchaser
to any third persons other than those described above without the prior written
consent of Seller. Nothing contained in this Article XII will preclude or limit
either party to this Agreement from disclosing or accessing any information
otherwise deemed confidential under this Article XII in connection with that
party’s enforcement of its rights following a disagreement hereunder, or in
response to lawful process or subpoena or other valid or enforceable order of a
court of competent jurisdiction or any filings with governmental authorities
required by reason of the transactions provided for herein pursuant to an
opinion of counsel; provided, however, in the event such disclosure is required
pursuant to a subpoena or court order, the applicable party shall promptly
notify the other party thereof so that the other party may seek a protective
order, waive compliance with this Article XII, and/or take any other action
mutually agreed upon by the parties and disclosure of information by Purchaser
shall not be prohibited if that disclosure is of information that is or becomes
a matter of public record or public knowledge from sources other than Purchaser
or its agents, employees, contractors, consultants or attorneys in violation of
the terms of this Agreement. Notwithstanding the foregoing to the contrary,
Purchaser and Seller each acknowledges and agrees that the other, and entities
which directly or indirectly own the equity interests in Seller or Purchaser,
may disclose in SEC and other filings and governmental authorities, financial
statements and/or other communications such information regarding the
transactions contemplated hereby and any such information relating to the sale
of the Property as may be necessary or advisable under federal or state
securities law, rules or regulations (including U.S. Securities and Exchange
Commission (“SEC”) rules and regulations, “generally accepted accounting
principles” or other accounting rules or procedures or in accordance with
Seller’s or Purchaser’s and such direct or indirect owners’ prior custom,
practice or procedure. One or more of such owners will be required to publicly
disclose the possible transactions contemplated hereby and file this Agreement
with the SEC promptly after the execution of the same by both parties or as
sooner required by law. Any press release about the transaction contemplated by
this Agreement issued by either party shall be subject to the approval of the
other party in its reasonable discretion. The provisions of this Article XII
will survive any termination of this Agreement.
ARTICLE XIII    
REMEDIES




--------------------------------------------------------------------------------





Section 13.1    Default by Seller.
(a)    If Closing of the purchase and sale transaction provided for herein does
not occur as herein provided by reason of any default of Seller, Purchaser may,
as Purchaser’s sole and exclusive remedies, elect by written notice to Seller
within ten (10) Business Days following the scheduled Closing Date, to either
(a) terminate this Agreement, in which event Purchaser will receive from the
Title Company the Earnest Money Deposit and in the event that such termination
is due to an intentional or willful default by Seller or such termination is due
to a failure of Seller’s representations and warranties to be true and correct
in all material respects as of the Closing Date due to an intentional or willful
breach of such representations and warranties, Seller shall reimburse Purchaser
for Purchaser’s actual, out-of-pocket costs incurred in connection with this
Agreement and the transaction contemplated hereby (including in connection with
any proposed financing of the transaction contemplated by this Agreement) in an
amount not to exceed $250,000, which obligation shall survive the termination of
this Agreement, whereupon Seller and Purchaser will have no further rights or
obligations under this Agreement, except with respect to the Termination
Surviving Obligations, or (b) pursue specific performance of this Agreement, so
long as any action or proceeding commenced by Purchaser against Seller shall be
filed and served within sixty (60) days of the scheduled Closing Date, and, in
either event, Purchaser hereby waives all other remedies, including without
limitation, any claim against Seller for damages of any type or kind including,
without limitation, consequential or punitive damages. Notwithstanding the
foregoing, nothing contained in this Section 13.1 will limit Purchaser’s
remedies at law, in equity or as herein provided in the event of a breach by
Seller of any of the Closing Surviving Obligations after Closing or the
Termination Surviving Obligations after termination, subject to the terms and
provisions of this Agreement.
Section 13.2    DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED
HEREIN (TIME BEING OF THE ESSENCE) BY REASON OF ANY DEFAULT OF PURCHASER TO
PROCEED TO CLOSING IN ACCORDANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT,
PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO
FIX THE DAMAGES WHICH SELLER MAY SUFFER. PURCHASER AND SELLER HEREBY AGREE THAT
(i) AN AMOUNT EQUAL TO THE EARNEST MONEY DEPOSIT, TOGETHER WITH ALL INTEREST
ACCRUED THEREON, IS A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER
WOULD SUFFER IN THE EVENT PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE
OF THE PROPERTY IN ACCORDANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, AND
(ii) SUCH AMOUNT SHALL BE PAID TO SELLER AND WILL BE THE FULL, AGREED AND
LIQUIDATED DAMAGES FOR PURCHASER’S DEFAULT AND FAILURE TO COMPLETE THE PURCHASE
OF THE PROPERTY IN ACCORDANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, AND
WILL BE SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) FOR ANY
DEFAULT OF PURCHASER RESULTING IN THE FAILURE OF CONSUMMATION OF THE CLOSING BY
PURCHASER IN ACCORDANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, WHEREUPON
THIS AGREEMENT WILL TERMINATE AND SELLER AND PURCHASER WILL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH RESPECT TO THE TERMINATION
SURVIVING OBLIGATIONS. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 13.2 HEREIN WILL LIMIT SELLER’S REMEDIES AT LAW, IN EQUITY




--------------------------------------------------------------------------------





OR AS HEREIN PROVIDED IN THE EVENT OF A BREACH BY PURCHASER OF ANY OF THE
CLOSING SURVIVING OBLIGATIONS OR THE TERMINATION SURVIVING OBLIGATIONS.
Section 13.3    Consequential and Punitive Damages. Each of Seller and Purchaser
waives any right to sue the other for any consequential or punitive damages for
matters arising under this Agreement (it being understood that each of Seller
and Purchaser has waived the right to obtain incidental, special, exemplary or
consequential damages in connection with any default of Purchaser or Seller
respectively, or otherwise, which include, without limitation, loss of profits
or inability to secure lenders, investors or buyers). This Section 13.3 shall
survive Closing or termination of this Agreement.
Section 13.4    Cure. Neither party shall be deemed to be in default under this
Agreement unless the other party delivers written notice of such default to the
defaulting party and the defaulting party fails to cure such default within two
(2) Business Days after receipt of such written notice.
ARTICLE XIV    
NOTICES
Section 14.1    Notices. All notices or other communications required or
permitted hereunder will be in writing, and will be given by (a) personal
delivery, or (b) professional expedited delivery service with proof of delivery,
or (c) sent by email, with written confirmation by expedited delivery service,
in which case notice shall be deemed delivered upon receipt of confirmation of
transmission of such email, sent to the intended addressee at the address set
forth below, or to such other address or to the attention of such other person
as the addressee will have designated by written notice sent in accordance
herewith and will be deemed to have been given either at the time of personal
delivery, or, in the case of expedited delivery service, as of the date of first
attempted delivery on a Business Day at the address or in the manner provided
herein, or, in the case of email, upon receipt if on a Business Day prior to
5:00 p.m. in the recipient’s time zone, and, if not on a Business Day prior to
5:00 p.m. in the recipient’s time zone, on the next Business Day. Unless changed
in accordance with the preceding sentence, the addresses for notices given
pursuant to this Agreement will be as follows:




--------------------------------------------------------------------------------





To Purchaser:
GI TC SEATTLE LLC 
188 The Embarcadero, Suite 700
San Francisco, CA 94105
Attn: David Smolen
Email: dsmolen@gipartners.com
with copy to:
SEYFARTH SHAW LLP 
975 F Street, N.W.
Washington, DC 20004
Attn: Tom Galli
Email: tgalli@seyfarth.com
To Seller:
HINES GLOBAL REIT 100/140 FOURTH AVE LLC 
c/o Hines Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attn: Kevin McMeans 
Email: kevin.mcmeans@hines.com
with copy to:
HINES GLOBAL REIT 100/140 FOURTH AVE LLC
c/o Hines Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attn: Jason P. Maxwell – General Counsel 
Email: jason.maxwell@hines.com
with copy to:
Baker Botts L.L.P. 
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002
Attn: Connie Simmons Taylor
Email: connie.simmons.taylor@bakerbotts.com
 
 

ARTICLE XV    
ASSIGNMENT AND BINDING EFFECT
Section 15.1    Assignment; Binding Effect. Purchaser will not have the right to
assign this Agreement without Seller’s prior written consent, to be given or
withheld in Seller’s sole and absolute discretion. Notwithstanding the
foregoing, Purchaser may assign its rights under this Agreement to an Affiliate
of Purchaser without the consent of Seller, provided that any such assignment
does not relieve the assigning party of its obligations hereunder, and the
assignee of Purchaser and Purchaser shall jointly and severally be liable for
the obligations of Purchaser hereunder. Seller shall not have the right to
assign this Agreement without Purchaser’s prior written consent, to be given or
withheld in Purchaser’s sole and absolute discretion. This Agreement will be
binding upon and inure to the benefit of Seller and Purchaser and their
respective successors and permitted assigns, and no other party will be
conferred any rights by virtue of this Agreement or be entitled to enforce any
of the provisions hereof. Whenever a reference is made in this Agreement to
Seller or Purchaser, such reference will include the successors and permitted
assigns of such party under this Agreement.
ARTICLE XVI    
PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND COVENANTS




--------------------------------------------------------------------------------





Section 16.1    Survival of Representations, Warranties and Covenants.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties of Seller set forth in this Agreement and
Seller’s liability under any provision of this Agreement, any Seller
Certificate, and under any other document or agreement executed in connection
with this Agreement, including all documents and agreements executed at Closing
(“Closing Documents”), will survive the Closing for a period of six (6) months.
Purchaser shall not have any right to bring any action against Seller as a
result of (i) any untruth, inaccuracy or breach of such representations and
warranties under this Agreement, or (ii) the failure of Seller to perform its
obligations under any other provision of this Agreement, any Seller Certificate,
or any of the Closing Documents, unless and until the aggregate amount of all
liability and losses arising out of all such untruths, inaccuracies, breaches
and failures exceeds $100,000, in which event, the full amount of such claims
shall be actionable. In addition, in no event will Seller’s liability for all
such untruths, inaccuracies, breaches, and/or failures under Sections 8.1, any
other provision of this Agreement, any Seller Certificate, or under any Closing
Documents exceed, in the aggregate, one and one-half percent (1.5%) of the
Purchase Price. The limitations on liability set forth in this Section 16.1(a)
shall not apply to (i) Seller’s post-closing obligations under Sections 7.1(l),
9, 10.4 and 11.1 above, or Seller’s obligations under Section 17.2 below.
(b)    Seller shall have no liability with respect to any of Seller’s
representations or warranties herein if, prior to the Closing, Purchaser Obtains
Knowledge of any breach of a representation or warranty of Seller herein, and
Purchaser nevertheless consummates the transaction contemplated by this
Agreement, in which case Purchaser shall be deemed to have waived such breach.
For purposes hereof, “Purchaser Obtains Knowledge” shall mean (i) any
Purchaser’s Representative has actual knowledge of such breach of a
representation or warranty, or (ii) any tenant estoppel certificate or
third-party report delivered to Purchaser clearly contradicts any of Seller’s
representations or warranties herein. If, after the Effective Date, but prior to
Closing, Purchaser discovers that one or more representations or warranties is
no longer true and correct in any material respect and such inaccuracies in the
aggregate affect the value of the Property by at least $100,000, then Purchaser
may terminate this Agreement by the delivery of written notice to Seller within
five (5) Business Days after the date of such disclosure or the obtaining of
such knowledge, in which case, Title Company shall promptly return the Earnest
Money Deposit, and except for the Termination Surviving Obligations, the parties
shall have no further rights or obligations to one another under this Agreement;
provided Seller may, at its sole option by delivering notice to Purchaser within
two (2) Business Days after Purchaser’s delivery of its termination notice to
Seller, elect to provide Purchaser a credit against the Purchase Price for the
change in value in excess of $100,000 resulting from such breach, in which
event, Purchaser’s termination shall be rendered void and of no effect.
(c)    The Closing Surviving Obligations will survive Closing without
limitation, unless a specified period is otherwise provided in this Agreement.
All other representations, warranties, covenants and agreements made or
undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing Date but will be merged into the
Closing Documents delivered at the Closing. The Termination Surviving
Obligations shall survive termination of this Agreement without limitation
unless a specified period is otherwise provided in this Agreement.
ARTICLE XVII    
MISCELLANEOUS




--------------------------------------------------------------------------------





Section 17.1    Waivers; Amendments. No waiver of any breach of any covenant or
provision contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein. No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.
This Agreement may not be amended except in a writing signed by both Seller and
Purchaser.
Section 17.2    Recovery of Certain Fees. In the event a party hereto files any
action or suit against another party hereto by reason of any breach of any of
the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover of and from
the other party all attorneys’ fees and costs resulting therefrom. For purposes
of this Agreement, the term “attorneys’ fees” or “attorneys’ fees and costs”
shall mean all court costs and the fees and expenses of counsel to the parties
hereto, which may include printing, photostatting, duplicating and other
expenses, air freight charges, and fees billed for law clerks, paralegals and
other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding.
The provisions of this Section 17.2 shall survive the entry of any judgment, and
shall not merge, or be deemed to have merged, into any judgment.
Section 17.3    Time of Essence. Seller and Purchaser hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof. Without limiting the foregoing,
Purchaser acknowledges that Purchaser has no, and waives any, right to extend
the Closing Date except as expressly set forth herein.
Section 17.4    Construction. Headings at the beginning of each article and
section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.
Section 17.5    Counterparts; Electronic Signatures Binding. To facilitate
execution of this Agreement, this Agreement may be executed in multiple
counterparts, each of which, when assembled to include an original, faxed or
electronic mail (in .PDF or similar file) signature for each party contemplated
to sign this Agreement, will constitute a complete and fully executed agreement.
All such fully executed original, faxed or electronic mail (in .PDF or similar
file) counterparts will collectively constitute a single agreement, and such
signatures shall be binding upon the party sending the signature by such
electronic means when sent.
Section 17.6    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or




--------------------------------------------------------------------------------





other provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.
Section 17.7    Entire Agreement. This Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof, and supersedes all prior understandings with respect thereto.
This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by written instrument, signed by the
party to be charged or by its agent duly authorized in writing, or as otherwise
expressly permitted herein.
Section 17.8    Governing Law and Venue. THIS AGREEMENT WILL BE CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON.
THE PARTIES AGREE THAT ANY ACTION IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT AND MAINTAINED IN THE STATE OR FEDERAL COURTS THAT ARE SEATED IN THE
CITY AND COUNTY IN WHICH THE PROPERTY IS LOCATED, AND THE PARTIES HEREBY CONSENT
AND AGREE TO THE JURISDICTION OF SUCH COURTS.
Section 17.9    No Recording. The parties hereto agree that neither this
Agreement nor any affidavit concerning it will be recorded; provided, that,
Purchaser may file a lis pendens or other similar notice against the Property in
connection with, and after, the proper filing of a suit for specific
performance.
Section 17.10    Further Actions. The parties agree to execute such instructions
to the Title Company and such other instruments and to do such further acts as
may be reasonably necessary to carry out the provisions of this Agreement.
Section 17.11    No Other Inducements. The making, execution and delivery of
this Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.
Section 17.12    Exhibits. Exhibits A through U, inclusive, are incorporated
herein by reference.
Section 17.13    No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.
Section 17.14    Limitations on Benefits. It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser and Seller
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Seller or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker or any Tenant) a beneficiary of any term
or provision of this Agreement or any instrument or document delivered




--------------------------------------------------------------------------------





pursuant hereto, and Purchaser and Seller expressly reject any such intent,
construction or interpretation of this Agreement.
Section 17.15    Exculpation. In no event whatsoever shall recourse be had or
liability asserted against any of Seller’s partners, members, shareholders,
employees, agents, directors, officers or other owners of Seller or their
respective constituent members, partners, shareholders, employees, agents
directors, officers or other owners. Seller’s direct and indirect shareholders,
partners, members, beneficiaries and owners and their respective trustees,
officers, directors, employees, agents and security holders, assume no personal
liability for any obligations entered into on behalf of Seller under this
Agreement and the Closing Documents. In no event whatsoever shall recourse be
had or liability asserted against any of Purchaser’s partners, members,
shareholders, employees, agents, directors, officers or other owners or their
respective constituent members, partners, shareholders, employees, agents
directors, officers or other owners. Purchaser’s direct and indirect
shareholders, partners, members, beneficiaries and owners and their respective
trustees, officers, directors, employees, agents and security holders, assume no
personal liability for any obligations entered into on behalf of Purchaser under
this Agreement and the Closing Documents.
Section 17.16    Waiver of Jury Trial. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO
A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.
Section 17.17    Environmental Disclosure. Purchaser and Seller acknowledge that
the Property constitutes “Commercial Real Estate” as defined in RCW 64.06.005.
Purchaser voluntarily waives receipt of the Seller disclosure statement required
under RCW 64.06 for transactions involving the sale of commercial real estate,
except for the Section entitled “Environmental”. The Environmental Section of
the Seller disclosure statement as completed by Seller is attached to this
Agreement as Exhibit L attached hereto (the “Disclosure Statement”). Purchaser
acknowledges receipt of the Disclosure Statement and waives its right to rescind
the Agreement under RCW 64.06.030. Purchaser further acknowledges and agrees
that the Disclosure Statement (i) is for the purposes of disclosure only, (ii)
will not be considered part of this Agreement, and (iii) will not be construed
as a representation or warranty of any kind by the Seller and that Seller’s
representations and warranties are as set forth in Section 8.1 above.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.
PURCHASER:
GI TC SEATTLE LLC,
a Delaware limited liability company

By:    
Name:    
Title:    

SELLER:
HINES GLOBAL REIT 100/140 FOURTH AVE LLC,
a Delaware limited liability company

By:    
Name:    
Title:    




--------------------------------------------------------------------------------





JOINDER BY GUARANTOR
Provided the Closing of the transaction contemplated by this Agreement occurs,
the undersigned (“Guarantor”) agrees to and does guaranty to GI TC Seattle LLC,
subject to the limitations on survival and liability contained in this
Agreement, Seller’s post-Closing obligations under this Agreement, including
without limitation any liability relating to Seller’s breach of representation
or warranty.
Guarantor does hereby waive each of the following: (a) any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (b) any failure by Purchaser to inform Guarantor of any facts Purchaser may
know or hereafter know about Seller, the Property or this Agreement, it being
understood and agreed that Purchaser has no duty so to inform and that Guarantor
is fully responsible for being and remaining informed by Seller of all
circumstances bearing on the risk of nonperformance of Seller’s obligations
under this Agreement, (c) any defense Guarantor has to performance hereunder,
and any right Guarantor has to be exonerated arising by reason of any alteration
of the obligations by Seller and Purchaser or any acceptance by Purchaser of
anything in partial satisfaction of such obligations or any course of dealing
between Seller and Purchaser, (d) notice of any adverse change in the financial
condition of Seller or of any fact that might increase Guarantor’s risk
hereunder, (e) any and all subrogation, contribution, indemnity and
reimbursement rights against Seller until the obligations have been paid,
performed and fully satisfied in full, (f) any assignment, conveyance,
extinguishment, merger or other transfer, voluntary or involuntary (whether by
operation of law or otherwise) of all or any part of the interest of Seller in
this Agreement; or (g) any other defense available to a surety under applicable
law. Guarantor further waives any right to require Purchaser to join Seller in
any action brought under this joinder by Guarantor or to pursue any other remedy
or enforce any other right. Guarantor further waives all other suretyship
defenses Guarantor would otherwise have under the laws of the State of
Washington or any other jurisdiction.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of all or any part of the guaranteed obligations
is rescinded or must otherwise be returned by Purchaser upon the insolvency,
bankruptcy or reorganization of Seller or Guarantor, or otherwise, all as though
such payment had not been made. Guarantor’s liability shall not be impaired,
modified, changed, released or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of liability of Seller
or of any remedy for the enforcement thereof, resulting from the operation of
any present or future provision of the Federal Bankruptcy Code, or any similar
law or statute of the United States or any state thereof covering insolvency,
bankruptcy, rehabilitation, liquidation or reorganization (collectively,
“Bankruptcy Laws”), it being the intention of Guarantor that Guarantor’s
liability hereunder shall be determined without regard to any Bankruptcy Laws
which may relieve Seller of any obligations.
HINES GLOBAL REIT, INC.,
a Maryland corporation

By:    
Name:    
Title:    




--------------------------------------------------------------------------------





JOINDER BY TITLE COMPANY
First American Title Insurance Company, referred to in this Agreement as the
“Title Company,” hereby acknowledges that it received this Agreement executed by
Seller and Purchaser as of November 15, 2016, and accepts the obligations of the
Title Company as set forth herein. The Title Company hereby agrees to hold and
distribute the Earnest Money Deposit, when and if made, and interest thereon,
and Closing proceeds in accordance with the terms and provisions of this
Agreement. It further acknowledges that it hereby assumes all responsibilities
for information reporting required under Section 6045(e) of the Internal Revenue
Code. The Title Company further agrees to issue the Title Policy at Closing in
the form of the pro forma title policy attached to this Agreement as Exhibit U,
subject to satisfaction of the requirements listed in Title Company’s commitment
and payment of the title premium.
FIRST AMERICAN TITLE INSURANCE COMPANY

By:    
Printed Name:    
Title:    






--------------------------------------------------------------------------------






JOINDER BY CO-INSURER
Fidelity National Title Company hereby acknowledges that it has agreed to
co-insure title as to the Property described in this Agreement executed by
Seller and Purchaser as of November 15, 2016, and agrees to execute the
co-insurance endorsement attached to the pro forma Title Policy attached to this
Agreement as Exhibit U at Closing, subject to satisfaction of the requirements
listed in Fidelity’s title commitment and payment of the applicable premium.
FIDELITY NATIONAL TITLE COMPANY

By:    
Printed Name:    
Title:    






Active 26934555         1

--------------------------------------------------------------------------------






JOINDER BY BROKER
The undersigned Broker joins herein to evidence such Broker’s agreement to the
provisions of Section 11.1 and to represent to Seller and Purchaser that such
Broker (i) knows of no other brokers, salespersons or other parties entitled to
any compensation for brokerage services arising out of this transaction, (ii)
has not made any of the representations or warranties specifically disclaimed by
Seller in Article V and (iii) is duly licensed and authorized to do business in
the State of Washington.
 
JONES LANG LASALLE
Date: November __, 2016
By:    
Printed Name:    
Title:    
 
Address:    
   
License No.:     
Tax ID. No.:    
 





